 



Exhibit 10.27
Certain information in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
CROSS LICENSE AGREEMENT
     This Cross License Agreement (the “Agreement”) dated as of July 16, 2003
(the “Effective Date”) is entered into by and between Avidia Research Institute,
a Delaware corporation, having a place of business at 515 Galveston Drive,
Redwood City, California 94063 (“Avidia”) and Maxygen, Inc., a Delaware
corporation, having a place of business at 515 Galveston Drive, Redwood City,
California 94063 (“Maxygen”).
BACKGROUND
     A. In connection with the establishment of Avidia, Maxygen has assigned to
Avidia certain patent applications relating to methods for preparing novel
monomeric or multimeric proteins pursuant to an Assignment Agreement of even
date herewith;
     B. Maxygen desires to obtain from Avidia an exclusive worldwide license
under the Assigned Patent Rights (as defined below) for the Maxygen Field (as
defined below); and Avidia is willing to grant such a license to Maxygen, on the
terms and conditions herein;
     C. Maxygen owns or Controls certain intellectual property that is necessary
for the practice of the Assigned Patent Rights, as well as intellectual property
that may be useful for such practice, in each case, outside the Maxygen Field,
and Avidia desires to obtain from Maxygen non-exclusive licenses to use such
intellectual property outside the Maxygen Field; and Maxygen is willing to grant
to Avidia such licenses, on the terms and conditions herein;
     D. Maxygen owns certain software and tangible property useful for the
practice of the Assigned Patent Rights outside the Maxygen Field, and Avidia
desires to obtain from Maxygen non-exclusive licenses to use such software and
tangible property outside the Maxygen Field; and Maxygen is willing to grant to
Avidia such licenses, on the terms and conditions herein; and
     E. Maxygen wishes to obtain options to acquire exclusive licenses to
Products for certain Avidia Targets (as defined below); and Avidia is willing to
grant such a license to Maxygen, on the terms and conditions herein
     NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:
     1. DEFINITIONS. The following capitalized terms defined in this Article 1
shall have the meanings set forth below for purposes of this Agreement:
          1.1 “Affiliate” means any corporation, firm, limited liability
company, trust, partnership or other entity that directly or indirectly controls
or is controlled by or is under common control with a Party to this Agreement.
As used in this definition, “controls”, “controlled by” and “under common
control with” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of an entity,
whether through the ownership of voting securities or partnership interest, by
contract or otherwise. In

 



--------------------------------------------------------------------------------



 




the case of a corporation, the direct or indirect ownership of fifty percent
(50%) or more of its outstanding voting shares, or in the case of a partnership,
status as a general partner, or in the case of any other type of legal entity,
fifty percent (50%) or more of the ownership interests, shall in any event be
deemed to confer control, it being understood that the direct or indirect
ownership of a lesser percentage of such shares or ownership interest shall not
necessarily preclude the existence of control.
          1.2 “Agriculture Subfield” shall have the meaning set forth in
Exhibit A hereto.
          1.3 “Approved DBP Therapeutic Conjugate” means a particular DBP
Therapeutic Conjugate that Maxygen has agreed that Avidia may develop and
commercialize pursuant to Section 2.5. The Approved DBP Therapeutic Conjugates
as of the Effective Date are listed on Exhibit B hereto.
          1.4 “Assigned Patent Rights” means, collectively: (a) the patent
applications listed on Exhibit C hereto; (b) all patent applications filed on an
invention described in an Invention Disclosure; (c) all divisions, continuations
(other than continuations-in-part), substitutions and patents of addition of any
of the preceding; (d) all foreign counterparts of any of the foregoing; and
(e) all patents and/or registrations that issue from any of the foregoing patent
applications (including, without limitation, all reissues, renewals, extensions,
substitutions, confirmations, re-registrations, re-examinations, re-validations,
supplementary protection certificates and/or other governmental actions that
extend the term of any such letters patent).
          1.5 “Authorized Method” means the practice of the Assigned Patent
Rights and/or the Subject Improvements to generate one or more libraries of
nucleic acids encoding Domain-Based Proteins by the process of: (a) [****]; and
(b) [****].
          1.6 “Avidia Know-How” means all Know-How that is owned or Controlled
by Avidia prior to the Trigger Date that is necessary or useful for the practice
of the Assigned Patent Rights and/or the Subject Improvements and/or Avidia
Necessary Claims in the Maxygen Field.
          1.7 “Avidia Necessary Claim” means a claim of any issued patent (other
than those within the Assigned Patent Rights) owned or Controlled by Avidia that
is necessary for the practice of the Authorized Method in the Maxygen Field. As
used in this definition, “necessary” means that the [****]. The Avidia Necessary
Claims shall be listed on Exhibit D hereto, which shall be updated in accordance
with Section 3.3.
          1.8 “Avidia Target” means any Ligand (other than an Excluded Target)
for which research is conducted by Avidia (or its subcontractor) to develop a
Product for [****] or [****] therapeutic and/or prophylactic use that [****].
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



          1.9 “Avidia Team” means the following individuals: [****] and [****].
          1.10 “Avidia Useful Claim” means a claim of any Patent Right owned or
Controlled by Avidia (other than the Avidia Necessary Claims or any claims
within the Assigned Patent Rights) that: (a) is useful, but not necessary, for
the practice of the Assigned Patent Rights and/or the Subject Improvements in
the Maxygen Field, or (b) becomes a “Avidia Useful Claim” pursuant to
Section 3.6 below.
          1.11 “Cap” shall have the meaning set forth in Section 5.1.2 below.
          1.12 “Change of Control” means: (a) a dissolution or liquidation of
Avidia; (b) a sale of all or substantially all the assets of Avidia; or (c) any
consolidation or merger of Avidia with or into any other corporation or other
entity or person, or any other corporate reorganization, in which those persons
or entities that are Avidia stockholders immediately prior to such
consolidation, merger or reorganization, own less than fifty percent (50%) of
the surviving entity’s voting power immediately after such consolidation, merger
or reorganization; in each case, in which those persons or entities that are
Avidia stockholders immediately prior to the relevant event described in clauses
(a), (b) or (c) above receive cash or publicly-traded securities or some
combination thereof having an aggregate value of at least [****] U.S. dollars
(U.S.$ [****]).
          1.13 “Chemicals Subfield” shall have the meaning set forth in
Exhibit E hereto.
          1.14 “Confidential Information” means any and all information,
whatever its form or medium (whether written, oral, electronic, graphic or
otherwise), including technical information, results, data and/or design of
experiments, that is disclosed by any Party to the other Party that (a) if
disclosed in written or other tangible form, is marked or labeled as
“confidential” or “proprietary” or with a similar marking or legend sufficient
to notify the receiving Party that such information is subject to the terms of
this Agreement, or (b) if disclosed orally or in other intangible form, is
identified as confidential or proprietary by the disclosing Party at the time of
disclosure.
          1.15 “Control” or “Controlled” means possession of the ability to
grant licenses or sublicenses, as the case may be, to intellectual property or
Know-How or to transfer Materials, in each case, without violating the terms of
any agreement or other arrangement with any Third Party. Control shall include
the right to grant sublicenses or transfer Materials where the grant or practice
of such sublicense or transfer may incur a contractual payment obligation to a
Third Party, but only to the extent the Party receiving the sublicense or
transfer hereunder agrees to fully reimburse the granting Party for any such
payments due to such Third Party, unless otherwise expressly agreed in writing
by the Parties.
          1.16 “CPI” means the Consumer Price Index, All Urban Customers, as
published in the U.S. Bureau of Labor Statistics.
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



          1.17 “DBP Research Conjugate” means a non-naturally occurring fusion
protein(s) that contains a protein described in Section 1.20(a) and (b) (and
(c) and/or (e), as applicable) that has fused at [****] of such protein [****]
other specific protein(s) [****], wherein (i) such other specific protein(s)
[****] is/are [****], or (ii) such fusion protein is [****].
          1.18 “DBP Therapeutic Conjugate” means a non-naturally occurring
fusion protein (i) that contains a protein described in Section 1.20(a) and (b)
(and (c) and/or (e), as applicable) that has fused at [****] of such protein
[****] other specific protein(s) [****] that is [****], and (ii) is [****].
          1.19 “Domain” means a protein subsequence of between [****] and [****]
contiguous amino acids, that is (a) a [****], or (b) a [****] that (i) is
[****], and (ii) has a [****].
          1.20 “Domain-Based Protein” means a non-naturally occurring protein
expressed from a [****] that:
               (a) is capable of binding specifically to one or more Ligands;
and
               (b) consists solely of between one (1) and [****] Domain(s) (from
up to three (3) different Families), that are covalently bound (either directly
to each other or, optionally, via linkers each of which is less than [****]
amino acids), and consists of no other amino acid residues, except as expressly
permitted in (c), (d) or (e) below; and
               (c) optionally, has fused at [****] of the protein described in
(a) and (b) above an amino acid sequence of less than [****] amino acids; and
               (d) optionally, has fused at [****] of the protein described in
(a) and (b) above (and (c) and/or (e), as applicable) one or more other [****]
proteins [****], if, and only if:
                    (i) [****], or
                    (ii) [****], or
                    (iii) such fusion protein is an Approved DBP Therapeutic
Conjugate approved by Maxygen pursuant to Section 2.5 below; and
               (e) optionally, at [****] of a protein described above (i.e., a
protein described in any permitted combination of (a), (b), (c) and (d) above),
a linker of less than [****] amino acids that allows more rapid purification of
such protein or detection of such protein in an assay (e.g., ELISA).
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------



 



It is understood and agreed by the Parties that, as used herein, “Domain-Based
Protein” shall not include, except as expressly permitted in (c), (d) or
(e) above, any composition of matter containing (however attached or bound):
(x) any [****], or (y) any [****].
As used herein, “Domain-Based Protein” shall include any composition of matter
that consists solely of (1) non-covalently bound multimers of similar or
different Domain-Based Proteins or (2) Domain-Based Proteins that are bound,
covalently or non-covalently, to molecules that [****].
          1.21 “Excluded Target” means a Ligand (a) that is proprietary to any
Third Party (i.e., [****]); or (b) that was an Avidia Target but ceased to be an
Avidia Target pursuant to Section 5.3.2 or 5.3.4; or (c) for which Avidia did
not commence any research for its own benefit to develop any Product [****], but
with regard to which a Third Party has entered into a written agreement with
Avidia pursuant to which such Third Party will collaborate with and sponsor
research at Avidia to develop Products [****].
          1.22 “Family” means a group of [****] sequences, in which the members
of such group (a) are [****], and (b) have a [****] and remain the same whether
such a member is isolated or covalently joined to other peptides in a larger
protein.
          1.23 “Invention Disclosure” means an invention disclosure listed on
Exhibit F hereto.
          1.24 “Know-How” means proprietary data, instructions, processes,
formulae, materials, expert opinions and information, including, without
limitation, biological, chemical, pharmacological, toxicological,
pharmaceutical, physical, analytical, pre-clinical, clinical, safety,
manufacturing and quality control data and information, in each case, that is
not generally known. Know-How does not include any inventions included in the
Patent Rights.
          1.25 “Known” means (i) known or believed by Avidia or by Avidia’s
Affiliates or Licensees who are working on the relevant Domain-Based Protein or
DBP Therapeutic Conjugate, or (ii) disclosed by information in the public
domain, in the form of a peer-reviewed scientific publication or abstract or
other credible scientific publication.
          1.26 “Licensed Product” means a Product for the treatment or
prophylaxis of [****] or [****] disease that [****], for which Maxygen has
exercised a Target Option with respect to such Avidia Target and entered into a
Product License Agreement.
          1.27 “Licensee” means any Third Party that Avidia or Maxygen has
granted a license or sublicense, as the case may be, to any of the Assigned
Patent Rights.
          1.28 “Ligand” means a naturally occurring biomolecule.
          1.29 “Major Market Country” means [****].
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------



 



          1.30 “Materials” means the biological materials listed on Exhibit G
hereto.
          1.31 “Maxygen Field” means the development, manufacture, use and/or
commercialization of Maxygen Products.
          1.32 “Maxygen Information” means any non-public information that was
(i) disclosed, prior to the Effective Date, by or on behalf of Maxygen or its
Affiliates to a member of the Avidia Team, or (ii) developed by any member of
the Avidia Team during their employment by or consulting with Maxygen, or
(iii) learned by any member of the Avidia Team during their employment by or
consulting with Maxygen from Maxygen or a Third Party under confidentiality with
Maxygen.
          1.33 “Maxygen Necessary Claim” means a claim of any issued patent
owned or Controlled by Maxygen that is necessary for the practice of the
Authorized Method outside the Maxygen Field. As used in this definition,
“necessary” means that the [****]. The Maxygen Necessary Claims licensed to
Avidia as of the Effective Date are listed on Exhibit H hereto, which shall be
updated in accordance with Section 2.3.
          1.34 “Maxygen Necessary Know-How” means all Know-How owned or
Controlled by Maxygen prior to the Trigger Date that is necessary to practice of
the Authorized Method outside the Maxygen Field.
          1.35 “Maxygen Other Know-How” means all Know-How owned or Controlled
by Maxygen prior to the Trigger Date that was developed (a) by any member of the
Avidia Team in the period from June 1, 2001 until the Effective Date or
(b) prior to the Effective Date pursuant to (i) the Consulting Agreement,
entered by [****] and Maxygen, Inc., effective January 21, 2003, or (ii) the
Laboratory Services Agreement, entered by [****] and Maxygen, Inc., effective
February 14, 2003; provided, Maxygen Other Know-How shall not include any
Maxygen Necessary Know-How or any Shuffling Technology.
          1.36 “Maxygen Product” means (a) any Product in the Chemicals
Subfield; (b) any Product in the Agriculture Subfield; and/or (c) any Reserved
Therapeutic Product.
          1.37 “Maxygen Useful Claim” means a claim of a Patent Right owned or
Controlled by Maxygen (other than the Maxygen Necessary Claims) that: (a) is
useful, but not necessary, for the practice of the Assigned Patent Rights and/or
the Subject Improvements outside the Maxygen Field, or (b) becomes a “Maxygen
Useful Claim” pursuant to Section 2.4 below. The Maxygen Useful Claims existing
as of the Effective Date are listed on Exhibit I hereto.
          1.38 “Maxygen Useful Know-How” means all Know-How owned or Controlled
by Maxygen prior to the Trigger Date that is necessary or useful for the
practice of the Assigned Patent Rights and/or the Subject Improvements outside
the Maxygen Field;
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------



 



provided, Maxygen Useful Know-How shall not include any Maxygen Necessary
Know-How, Maxygen Other Know-How or Shuffling Technology.
          1.39 “Party” means Maxygen or Avidia, and the “Parties” means Maxygen
and Avidia.
          1.40 “Patent Rights” means any and all United States or foreign
provisional and/or utility patent applications (including, without limitation,
all divisions, continuations in whole or in part, substitutions and patents of
addition), and any and all United States or foreign letters patent and/or
registrations (including, without limitation, all reissues, renewals,
extensions, confirmations, re-registrations, re-examinations, re-validations,
supplementary protection certificates and/or other governmental actions that
extend the term of any such letters patent).
          1.41 “Product” means any product that contains a Domain-Based Protein
that is (a) claimed in one or more of the Assigned Patent Rights or (b) made, or
developed with [****].
          1.42 “Product License Agreement” means that certain form of Product
License Agreement attached hereto as Exhibit J.
          1.43 “Qualified IPO” means a firmly underwritten public offering of
shares of common stock of Avidia for a total offering of not less than twenty
million U.S. dollars ($20,000,000), before deduction of underwriter’s
commissions and expenses.
          1.44 “Reserved Therapeutic Product” means any Product for [****]
therapeutic or prophylactic use, that is:
               (a) a TPO [****];
               (b) a TPO/IL3 [****];
               (c) a TNF/IL-1 [****];
               (d) [****] any interferon receptor;
               (e) [****] any interferon or any interferon receptor;
               (f) a p40 (subunit of IL-12 and IL-23) [****];
               (g) [****] CD40;
               (h) [****] CD40 ligand;
               (i) [****] B.7.1 (CD80);
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

7



--------------------------------------------------------------------------------



 



               (j) [****] B.7.2 (CD86);
               (k) [****] CD28; or
               (l) [****] CTLA4.
For purposes of this definition, “agonist” means a [****] agonist of the
applicable Ligand and/or cognate receptor, and “antagonist” means a [****]
antagonist of the applicable Ligand and/or cognate receptor. The criteria for
agonists and antagonists for the above targets are set forth on Exhibit K
hereto. It is understood and agreed that an agonist and/or an antagonist
functions by binding to the applicable Ligand and/or the cognate receptor.
          1.45 “Restriction Enzyme Processes” means processes involving the use
of restriction enzymes to cut nucleic acids at predetermined positions and then
recombining such nucleic acids by ligation.
          1.46 “Shuffle”, “Shuffled” and “Shuffling” means the recombination
and/or rearrangement and/or mutation of genetic material for the creation of
genetic diversity.
          1.47 “Shuffling Technology” means (a) all Patent Rights owned or
Controlled by Maxygen that are necessary or useful for Shuffling and (b) all
Know-How owned or Controlled by Maxygen that is necessary or useful for
Shuffling and (i) exists as of the Effective Date or (ii) is disclosed to Avidia
by Maxygen during the term of this Agreement.
          1.48 “Software” means each, and collectively all, of the software
programs owned by Maxygen that are listed on Exhibit L hereto, in source and
object code format, and associated documentation necessary for the operation of
such software, but only to the extent and in the form such documentation exists
as of the Effective Date, unless otherwise agreed in writing by the Parties.
          1.49 “Software Improvement” means any modification, derivative work of
or improvement made by Avidia to any aspect of the Software.
          1.50 “Splicing By Overlap Extension” means a PCR-based extension
process for joining two or more nucleic acid molecules at defined sites at the
ends of the molecules by the use of specially designed Bipartite Primers. By way
of illustration, an example of such a process is described in Horten et al.,
Gene, 77:61-68 (1989). As used in this definition, “Bipartite Primer” means an
oligonucleotide primer containing solely subsequences from the ends of two
different nucleic acids such that the two nucleic acids can be joined together
by PCR extension.
          1.51 “Subject Improvement” means any improvement of or to any
invention claimed in the Assigned Patent Rights, (a) that is conceived and
reduced to practice or otherwise developed, in the period from the Effective
Date until and including the Trigger Date, by (i)
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

8



--------------------------------------------------------------------------------



 



Maxygen, (ii) Avidia, or (iii) any Licensee of either Party, provided that
neither Party shall be obliged to incur additional contractual payment
obligations or to engage in undue additional negotiation with such Licensee to
obtain such rights necessary to perform its obligations under Sections 2.1(a) or
3.1(a), and (b) the practice of which falls within the scope of a claim of a
patent application or patent within the Assigned Patent Rights in any country or
multinational jurisdiction, which claim is entitled to filing priority based on
a patent application or patent within the Assigned Patent Rights that was filed
on or before the Trigger Date; provided, a Subject Improvement shall (x) include
any claims of Patent Rights claiming the applicable improvement and any related
Know-How for practicing such Subject Improvement and (y) exclude the Assigned
Patent Rights.
          1.52 “Suspension Date” shall have the meaning set forth in
Section 5.2.1(c).
          1.53 “Target Option” shall have the meaning set forth in
Section 5.1.1(a) below.
          1.54 “Territory” means worldwide.
          1.55 “Third Party” means any person or entity other than Maxygen or
Avidia or an Affiliate of Maxygen or Avidia.
          1.56 “Trigger Date” means the earliest of (a) the fourth anniversary
of the Effective Date, (b) the closing date of a Qualified IPO, or (c) a Change
of Control; provided, if Maxygen exercises its Target Option with respect to
[****] or more Avidia Targets and the Parties enter into the corresponding
Product License Agreements, prior to the earliest to occur of (a), (b) or
(c) above, then the Trigger Date shall automatically be extended until the
earliest to occur of (x) the sixth anniversary of the Effective Date, (y) the
closing date of a Qualified IPO, or (z) a Change of Control.
          1.57 “Veterinary Product” means any Product for veterinary therapeutic
or prophylactic use, that is:
               (a) [****];
               (b) [****];
               (c) [****];
               (d) [****];
               (e) [****];
               (f) [****];
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

9



--------------------------------------------------------------------------------



 



               (g) [****];
               (h) [****];
               (i) [****]; or
               (j) [****].
For purposes of this definition, “agonist” means a [****] agonist of the
applicable Ligand and/or cognate receptor, and “antagonist” means a [****]
antagonist of the applicable Ligand and/or cognate receptor. The criteria for
agonists and antagonists for the above targets are set forth on Exhibit K
hereto. It is understood and agreed that an agonist and/or an antagonist
functions by binding to the applicable Ligand and/or the cognate receptor.
     2. LICENSE TO AVIDIA
          2.1 License Grant. In partial consideration for the Avidia stock
granted to Maxygen pursuant to [****] and subject to the terms and conditions of
this Agreement, Maxygen hereby grants to Avidia the following licenses:
               (a) a non-exclusive, [****], perpetual, irrevocable, [****]
license, under the Maxygen Necessary Claims and the Maxygen Necessary Know-How
to practice the Authorized Method, solely to develop, make, have made, use,
import, have imported, offer to sell and sell Products outside the Maxygen Field
in the Territory;
               (b) a non-exclusive, [****], perpetual, irrevocable, [****]
license, under the Maxygen Useful Claims and the Maxygen Useful Know-How, solely
to develop, make, have made, use, import, have imported, offer to sell and sell
Products outside the Maxygen Field in the Territory;
               (c) a non-exclusive, [****], perpetual, irrevocable, [****]
license to practice the Maxygen Other Know-How in the Territory to (i) develop,
make, have made, use, import, have imported, offer to sell and sell Products
outside the Maxygen Field, and (ii) for any other purpose, except to develop,
make, have made, use, import, have imported, offer to sell and sell any
protein-based product for [****] other than [****];
               (d) a non-exclusive, [****], perpetual, irrevocable, [****]
license, under Maxygen’s interest in the Subject Improvements (including any
corresponding Patent Rights and/or Know-How), solely to develop, make, have
made, use, import, have imported, offer to sell and sell Products outside the
Maxygen Field in the Territory;
               (e) a non-exclusive, [****], perpetual, irrevocable license, to
make, have made and use the Materials and/or their derivatives, to develop,
make, have made, use,
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

10



--------------------------------------------------------------------------------



 



import, have imported, offer to sell and sell Products outside the Maxygen Field
in the Territory; and
               (f) a non-exclusive, [****], perpetual, irrevocable,
non-transferable (except pursuant to Section 14.2.1) license to the Software to
(i) use such Software internally within Avidia, (ii) display such Software
internally within Avidia, (iii) reproduce such Software, to the extent necessary
to prepare backup copies for Avidia’s internal use, and (iv) make derivative
works of such Software for internal use within Avidia, in each case, solely in
conjunction with Avidia’s efforts to develop, make, have made, use, import, have
imported, offer to sell and sell Products outside the Maxygen Field in the
Territory.
          2.2 Sublicenses. Avidia may grant and authorize sublicenses to any of
the rights granted it in Section 2.1(a)-(e); provided, however, Avidia may only
grant sublicenses under Sections 2.1(a), (b), (d) and (e) in conjunction with a
grant of a license of the Assigned Patent Rights and solely for the purpose of
allowing the practice of the Assigned Patent Rights to develop, make, have made,
use, import, have imported, offer to sell and sale of Products outside the
Maxygen Field in the Territory. Promptly after the grant of any such sublicense,
Avidia shall notify Maxygen in writing of the identity of each such Licensee and
the specific rights (by field and geographic region) granted to each such
Licensee, provided that Avidia shall have no obligation to reveal any
information that is confidential information of such Licensee.
          2.3 Other Necessary Claims.
               2.3.1 Notice; Decision. If during the term of this Agreement
Avidia becomes aware of any claims of any patents owned or Controlled by Maxygen
that Avidia believes are necessary for the practice of the Authorized Method,
then Avidia may contact Maxygen identifying the relevant claims of the relevant
patents and requesting a license from Maxygen. In any such event, Maxygen agrees
to discuss in good faith with Avidia whether Avidia requires a license to any
such claims of any such patent for such purpose. Maxygen further agrees that, if
the Parties agree that Avidia requires a license to such claims of any patents
to practice the Authorized Method, such request will be considered favorably by
Maxygen, unless the grant of such license by Maxygen would have a material
adverse impact on Maxygen or its Affiliates, as determined in Maxygen’s sole
discretion. If Maxygen’s decision is favorable, such claims of any patents shall
be added to Exhibit H (which addition shall be reflected in a writing signed by
both Parties), and such claims shall be Maxygen Necessary Claims unless any
payments would be owed to any Third Party for the granting or practice of any
such license, in which case the procedures set forth in Section 2.3.3 below
shall apply.
               2.3.2 Neutral Determination.
                    (a) If the Parties are unable to agree on whether a license
to any claims of any patents owned or Controlled by Maxygen is necessary for
Avidia to practice the Authorized Method, either Party shall submit the matter
to a mutually agreed independent
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

11



--------------------------------------------------------------------------------



 



patent attorney (the “Neutral”) who shall have the authority to determine
whether a license to claims of any such patent is necessary for Avidia to
practice the Authorized Method. As used in this Section 2.3.2, “necessary” means
that the methods claimed in the Assigned Patent Rights and/or Subject
Improvements cannot practically be practiced to perform the Authorized Method
without infringing the applicable claims of any patent owned or Controlled by
Maxygen.
                    (b) The Parties shall equally share the costs associated
with any such evaluation. If the Neutral determines that such a license is
necessary for the practice of the Authorized Method, then subject to
Section 2.3.4, so long as the grant of such license by Maxygen would not have a
material adverse impact on Maxygen, the applicable claims of such patent shall
be added to Exhibit H and be “Maxygen Necessary Claims” unless any payments
would be owed to Third Parties for the granting or practice of any such license,
in which case the procedures set forth in Section 2.3.3 below shall apply.
                    (c) The Parties shall direct the Neutral that any evaluation
subject to this Section 2.3.2 be completed within ninety (90) days and each
shall reasonably cooperate to allow such evaluation to be completed within such
time period.
               2.3.3 License Terms. If (a) the Parties agree or the Neutral
decides that any claims of a particular patent owned or Controlled by Maxygen
are necessary for the practice of the Authorized Method, and (b) payments would
be owed to Third Parties for the granting or practice of any such license, then
Maxygen shall disclose all such payments to Avidia in writing. If Avidia is
still interested in obtaining a license to such patent, then it shall notify
Maxygen in writing and the Parties shall negotiate in good faith the scope and
terms of such a license to Avidia. Any license granted by Maxygen to Avidia
pursuant to this Section 2.3.3 must be embodied in a written document signed by
both Parties. In any such agreement, Avidia will agree (x) to be responsible for
paying any amounts due to Third Parties for the practice of any such license by
Avidia and its Licensees, and (y) indemnify and hold harmless Maxygen and its
Affiliates and their respective directors, officers, employees and agents from
and against any and all losses, injuries, damages and/or liabilities resulting
from or arising out of or in connection with the practice of such license by
Avidia or its Licensees.
               2.3.4 Acknowledgement. It is understood and agreed by the Parties
that Shuffling Technology is one of Maxygen’s most valuable proprietary assets
and that protection of Shuffling Technology is of paramount importance to
Maxygen, and notwithstanding Section 2.3.2 above, that the Parties do not intend
that Avidia will receive from Maxygen the grant of any license to any Shuffling
Technology without Maxygen’s express written consent under this Section 2.3,
which Maxygen may provide at its sole discretion on a case-by-case basis.
          2.4 Maxygen Useful Claims. If after the Effective Date Avidia becomes
aware of any claims in Patent Rights owned or Controlled by Maxygen that Avidia
believes would be useful for the practice of the Assigned Patent Rights and/or
the Subject Improvements outside the Maxygen Field, then Avidia may request a
license from Maxygen thereto identifying the relevant claims and Patent Rights.
In any such event, Maxygen agrees to discuss in good faith with Avidia the terms
of such a proposed license to Avidia; provided, Maxygen shall have no obligation
to grant to Avidia any license to such claims. If the Parties agree on the terms
for such a license that are the same as those set forth in this Agreement, then
such claims in such

12



--------------------------------------------------------------------------------



 



Patent Rights shall be “Maxygen Useful Claims.” If the Parties agree on the
terms for such a license that are different than those set forth in this
Agreement, then the Parties will enter into a written agreement reflecting such
terms. In any such agreement, Avidia will agree (a) to be responsible for paying
any amounts due to Third Parties for the practice of any such license by Avidia
and its Licensees, and (b) indemnify and hold harmless Maxygen and its
Affiliates and their respective directors, officers, employees and agents from
and against any and all losses, injuries, damages and/or liabilities resulting
from or arising out of or in connection with the practice of such license by
Avidia or its Licensees.
          2.5 DBP Therapeutic Conjugates.
               2.5.1 Acknowledgement. Avidia acknowledges that it shall not have
any right, without Maxygen’s express written consent, to directly or indirectly
(a) intentionally develop any DBP Therapeutic Conjugate for [****], or (b) make,
use, import, sell or otherwise commercialize any DBP Therapeutic Conjugate for
[****].
               2.5.2 Notice; Discussion. If during the term of this Agreement
Avidia wishes to develop or commercialize any DBP Therapeutic Conjugate, then
Avidia shall notify Maxygen and request approval from Maxygen to develop or
commercialize such DBP Therapeutic Conjugate, identifying in writing (a) [****],
and (b) [****]. In any such event, Maxygen agrees to discuss with Avidia in good
faith Avidia’s interest in developing or commercializing such DBP Therapeutic
Conjugate. Maxygen further agrees that such requests by Avidia for Maxygen’s
approval will be considered favorably by Maxygen, unless Maxygen determines, in
its sole discretion, that such an approval may have a material adverse impact on
Maxygen or its Affiliates or Licensees.
               2.5.3 [****]; Approval. If Maxygen is willing to provide Avidia
its approval that Avidia may develop and/or commercialize a particular DBP
Therapeutic Conjugate, then the Parties shall [****] and any such DBP
Therapeutic Conjugate thereafter shall be an Approved DBP Therapeutic Conjugate
for purposes of this Agreement.
               2.5.4 Expectation. It is understood and agreed that it is the
expectation of the Parties that no payments shall be required to be paid by
Avidia to Maxygen for any such approval by Maxygen of any DBP Therapeutic
Conjugate.
          2.6 Effect of Trigger Date. Upon the occurrence of the Trigger Date:
               (a) all licenses granted to Avidia (and sublicenses granted by
Avidia to its Licensees) under this Agreement in effect as of the Trigger Date
shall remain in effect, subject to the terms and conditions of this Agreement;
and
               (b) Avidia shall not receive additional license rights to Subject
Improvements conceived and reduced to practice or otherwise developed by
Maxygen, except with respect to (i) patents or patent applications filed after
the Trigger Date that claim such
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

13



--------------------------------------------------------------------------------



 



Subject Improvements or (ii) such Subject Improvements that fall within the
scope of claims of patent applications or patents within the Assigned Patent
Rights which were filed after the Trigger Date but are entitled to claim filing
priority based on another patent application or patent within the Assigned
Patent Rights filed on or before the Trigger Date. By way of illustration and
without limitation, [****].
          2.7 No License Rights. Notwithstanding Section 2.1, it is understood
and agreed that no license or right is granted to Avidia by Maxygen and no
covenant is made by Maxygen to Avidia with regard to any Patent Rights or
Know-How or Software owned or Controlled by Maxygen:
               (a) that pertain to the practice of the Shuffling Technology,
except as expressly set forth in Section 2.1(a) with regard to Maxygen Necessary
Claims and Maxygen Necessary Know-How, or as may be expressly agreed by Maxygen
in a further written agreement; and/or
               (b) to develop, make, have made, use, import, have imported,
offer for sale, sell or have sold (i) any instrument intended to perform DNA
synthesis or produce DNA variants, or (ii) any kit, or set of materials or
reagents, that is intended to enable a Third Party to conduct DNA synthesis or
produce DNA variants; and/or
               (c) to develop, make, have made, use, import, have imported,
offer for sale, sell or have sold any DBP Therapeutic Conjugate for [****]
except an Approved DBP Therapeutic Conjugate.
          2.8 Third Party Obligations. Avidia shall be solely responsible for
the payment of any amounts due to Third Parties to obtain any rights necessary
for Avidia to develop or commercialize the inventions claimed in the Assigned
Patent Rights and/or in connection with the development, manufacture, use,
importation or sale of Products outside the Maxygen Field.
          2.9 No Implied Rights. No licenses or other rights, other than those
expressly set forth in this Agreement, are granted by Maxygen to Avidia
hereunder, and no additional license or other rights shall be deemed granted by
Maxygen to Avidia by implication, estoppel or otherwise.
     3. LICENSE TO MAXYGEN
          3.1 License Grant. Subject to the terms and conditions of this
Agreement (including without limitation Section 3.8), Avidia hereby grants to
Maxygen, and Maxygen hereby accepts, the following licenses:
               (a) an exclusive, irrevocable, perpetual, [****] license under
the Assigned Patent Rights and the Avidia Necessary Claims to practice the
Authorized Method,
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

14



--------------------------------------------------------------------------------



 



solely to develop, make, have made, use, import, have imported, offer to sell
and sell Maxygen Products for the Maxygen Field in the Territory;
               (b) an exclusive, irrevocable, perpetual, [****] license under
the Avidia Useful Claims and Avidia Know-How, solely to develop, make, have
made, use, import, have imported, offer to sell and sell Maxygen Products for
the Maxygen Field in the Territory;
               (c) a non-exclusive, irrevocable, perpetual, [****] license under
Avidia’s interest in the Subject Improvements (including any corresponding
Patent Rights and/or Know-How), solely to develop, make, have made, use, import,
have imported, offer to sell and sell Maxygen Products for the Maxygen Field in
the Territory;
               (d) an exclusive, irrevocable, perpetual, [****] license under
Avidia’s interest in any Patent Rights or Know-How owned or Controlled by Avidia
necessary or used to develop, make, have made, use therapeutically or
prophylactically, import, have imported, offer to sell and sell, Veterinary
Products, solely to develop, make, have made, use, import, have imported, offer
to sell and sell Reserved Therapeutic Products in the Territory;
               (e) an exclusive, irrevocable, perpetual, [****] license, under
Avidia’s interest in any Patent Rights or Know-How owned or Controlled by Avidia
necessary or used to develop, make, have made, use therapeutically or
prophylactically, import, have imported, offer to sell and sell any Product
which is a DBP Research Conjugate, solely to develop, make, have made, use
therapeutically or prophylactically, import, have imported, offer to sell and
sell Maxygen Products in the Maxygen Field in the Territory; and
               (f) a non-exclusive, irrevocable, perpetual, [****] license under
Avidia’s interest in any Patent Rights owned or Controlled by Avidia (i) that
claim inventions conceived or reduced to practice in the period from the
Effective Date until and including the Trigger Date and (ii) that would be
infringed, but for such license, by the practice by Maxygen and/or its
Affiliates of the Shuffling Technology as it exists up to and including the
Trigger Date, solely to make, use, import, offer to sell and sell Maxygen
Products in the Maxygen Field and products other than Products in the Territory.
          3.2 Right to Sublicense.
               (a) Maxygen may grant and authorize sublicenses to any of the
rights granted it in Section 3.1(a)-(c); provided, however, Maxygen may only
grant such sublicenses in conjunction with a grant of a sublicense of the
Assigned Patent Rights and solely for the purpose of allowing the practice of
the Assigned Patent Rights to develop, make, have made, use, import, have
imported, offer to sell, and sell Maxygen Products in the Maxygen Field.
Promptly after the grant of any such sublicense, Maxygen shall notify Avidia in
writing of the identity of any such Licensees and the specific rights (by field
and geographic region) granted to any such Licensee, provided that Maxygen shall
have no obligation to reveal any information that is confidential information of
such Licensee.
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

15



--------------------------------------------------------------------------------



 



               (b) Maxygen may grant and authorize sublicenses to any of the
rights granted it in Section 3.1(d)-(f). Promptly after the grant of any such
sublicense, Maxygen shall notify Avidia in writing of the identity of any such
Licensees and the specific rights (by field and geographic region) granted to
any such Licensee, provided that Maxygen shall have no obligation to reveal any
information that is confidential information of such Licensee.
          3.3 Other Necessary Claims.
               3.3.1 Notice; Decision. If during the term of this Agreement,
Maxygen becomes aware of any claims of any patents owned or Controlled by Avidia
that Maxygen believes are necessary for the practice of the Authorized Method,
then Maxygen may contact Avidia identifying the relevant claims of the relevant
patents and requesting a license from Avidia with respect thereto. In any such
event, Avidia agrees to discuss in good faith with Maxygen whether Maxygen
requires a license to any such claims of any such patent for such purpose.
Avidia further agrees that, if the Parties agree that Maxygen requires a license
to such claims of any patents to practice the Authorized Method, such request
will be considered favorably by Avidia, unless the grant of such license by
Avidia would have a material adverse impact on Avidia or its Affiliates, as
determined in Avidia’s sole discretion. If Avidia’s decision is favorable, such
claims of any patents shall be added to Exhibit D (which addition shall be
reflected in a writing signed by both Parties), and such patent shall be an
Avidia Necessary Claim, unless any payments would be owed to any Third Party for
the granting or practice of any such license, in which case the procedures set
forth in Section 3.3.3 below shall apply.
               3.3.2 Neutral Determination.
                    (a) If the Parties are unable to agree on whether a license
to any claims of any patents owned or Controlled by Avidia is necessary for
Maxygen to practice the Authorized Method, either Party shall submit the matter
to a mutually agreed independent patent attorney (the “Neutral”) who shall have
the authority to determine whether a license to claims of any such patent is
necessary for Maxygen to practice the Authorized Method. As used in this
Section 3.3.2, “necessary” means that the methods claimed in the Assigned Patent
Rights and/or Subject Improvements cannot practically be practiced to perform
the Authorized Method without infringing the applicable claims of any patent
owned or Controlled by Avidia.
                    (b) The Parties shall equally share the costs associated
with any such evaluation. If the Neutral determines that such a license is
necessary for the practice of the Authorized Method, then subject to
Section 3.3.3, so long as the grant of such license by Avidia would not have a
material adverse impact on Avidia, the applicable claims of such patent shall be
added to Exhibit D and be an “Avidia Necessary Claim” unless any payments would
be owed to Third Parties for the granting or practice of any such license, in
which case the procedures set forth in Section 3.3.3 below shall apply.
                    (c) The Parties shall direct the Neutral that any evaluation
subject to this Section 3.3.2 be completed within ninety (90) days and each
shall reasonably cooperate to allow such evaluation to be completed within such
time period.
               3.3.3 License Terms. If (a) the Parties agree or the Neutral
decides that any claims of a particular patent owned or Controlled by Avidia are
necessary for the practice of

16



--------------------------------------------------------------------------------



 



the Authorized Method, and (b) payments would be owed to Third Parties for the
granting or practice of any such license, then Avidia shall disclose all such
payments to Maxygen in writing. If Maxygen is still interested in obtaining a
license to such patent, then it shall notify Avidia in writing and the Parties
shall negotiate in good faith the scope and terms of such a license to Maxygen.
Any license granted by Avidia to Maxygen pursuant to this Section 3.3.3 must be
embodied in a written document signed by both Parties. In any such agreement,
Maxygen will agree (x) to be responsible for paying any amounts due to Third
Parties for the practice of any such license by Maxygen and its Licensees, and
(y) indemnify and hold harmless Avidia and its Affiliates and their respective
directors, officers, employees and agents from and against any and all losses,
injuries, damages and/or liabilities resulting from or arising out of or in
connection with the practice of such license by Maxygen or its Licensees.
          3.4 Effect of Trigger Date. Upon the occurrence of the Trigger Date:
               (a) all licenses granted to Maxygen (and sublicenses granted by
Maxygen to its Licensees) under this Agreement in effect as of the Trigger Date
shall remain in effect, subject to the terms and conditions of this Agreement;
and
               (b) Maxygen shall not receive additional license rights to
Subject Improvements conceived and reduced to practice or otherwise developed by
Avidia, except with respect to (i) patents or patent applications filed after
the Trigger Date that claim such Subject Improvements or (ii) such Subject
Improvements that fall within the scope of claims of patent applications or
patents within the Assigned Patent Rights for which Avidia is entitled to claim
filing priority based on another patent application or patent within the
Assigned Patent Rights filed on or before the Trigger Date. By way of
illustration and without limitation, [****].
          3.5 Reserved Rights. Notwithstanding the exclusive licenses granted to
Maxygen in the Maxygen Field:
               (a) Avidia shall retain the right under the Assigned Patent
Rights and all other intellectual property licensed by Avidia to Maxygen (i) to
develop evidence demonstrating proof of principle for the inventions claimed in
the Assigned Patent Rights (subject to the limitations in Section 10.1.3 and the
further limitation that Avidia will not conduct any research or development with
regard to any Reserved Therapeutic Product subject to Section 1.44(d) or (e)),
and (ii) to develop, make, have made, use, import, have imported, offer to sell
and sell Veterinary Products.
               (b) Avidia shall have the right to (i) disclose to potential
investors (or their agents) or corporate partners, pursuant to nondisclosure
agreements containing terms at least as restrictive as those in Article 6, the
results of work done by the Avidia Team in the period from June 1, 2001 until
the Effective Date relating to the practice of the Assigned Patent Rights, and
(ii) subject to Section 6.4, Avidia shall have the right to publish in
scientific journals
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

17



--------------------------------------------------------------------------------



 



or present at scientific meetings the results of work done by the Avidia Team
from June 1, 2001 relating to the practice of the Assigned Patent Rights until
the Effective Date.
               (c) Avidia shall have the right to file, prosecute and maintain
any patent applications or patents arising from the results of the activities
performed pursuant to Section 3.5(a) above. If Avidia determines that it will
not seek patent protection for particular inventions conceived or reduced to
practice in the course of such activities, then Avidia shall notify Maxygen of
such decision in writing, and Maxygen shall have the right, for a period not to
exceed sixty (60) days), to request that Avidia file, prosecute and maintain
patent applications and patents on such invention(s), provided such invention
pertains to the Maxygen Field. In the event Maxygen does not so request in such
sixty (60) day period, it shall be deemed to have decided not to file a patent
application for such particular invention. Where so requested under this
Section 3.5(c), and pursuant to Section 7.1, Avidia (i) shall file, prosecute
and maintain any such patent applications and patents as may reasonably be
requested by Maxygen to protect Maxygen’s rights thereto in the Maxygen Field or
(ii) shall provide Maxygen the opportunity to take responsibility for such
filing, prosecution or maintenance.
               (d) Upon the earlier of (i) Avidia’s or Maxygen’s filing of the
applicable patent application(s) described in Section 3.5(c) above, or (ii) a
decision of Maxygen not to have Avidia file patent application(s) with regard to
a particular invention, Avidia shall have the right to (x) disclose to potential
partners or investors, and/or (y) pursuant to the procedure set forth in
Section 6.4 (which shall in no event be construed as delaying publication beyond
the time limits set forth in this Section 3.5(d)), publish in scientific
journals or present at scientific meetings, the applicable results of work done
pursuant to Section 3.5(a) above.
               (e) At least semiannually, Avidia shall provide to Maxygen a
written report [****] regarding any activities performed pursuant to
Section 3.5(a) above and [****].
          3.6 Avidia Useful Claims. If after the Effective Date Maxygen becomes
aware of any claims in Patent Rights owned or Controlled by Avidia that Maxygen
believes would be useful for the practice of the Assigned Patent Rights and/or
the Subject Improvements in the Maxygen Field, then Maxygen may request a
license from Avidia thereto identifying the relevant claims and Patent Rights.
In any such event, Avidia agrees to discuss in good faith with Maxygen the terms
of such a proposed license to Maxygen; provided, Avidia shall have no obligation
to grant to Maxygen any license to such claims. If the Parties agree on the
terms for such a license that are the same as those set forth in this Agreement,
then such claims in such Patent Rights shall be “Avidia Useful Claims.” If the
Parties agree on the terms for such a license that are different than those set
forth in this Agreement, then the Parties will enter into a written agreement
reflecting such terms. In any such agreement, Maxygen will agree to (a) be
responsible for paying any amounts due to Third Parties for the practice of any
such license by Maxygen and its Licensees, and (b) indemnify and hold harmless
Avidia and its Affiliates and their respective directors, officers, employees
and agents from and against any and all losses,
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

18



--------------------------------------------------------------------------------



 



injuries, damages and/or liabilities resulting from or arising out of or in
connection with the practice of such license by Maxygen or its Licensees.
          3.7 Third Party Obligations. Maxygen shall be solely responsible for
the payment of any amounts due to Third Parties to obtain any rights necessary
for Maxygen to develop, manufacture, use, import, offer for sale or sell Maxygen
Products in the Maxygen Field.
          3.8 Reserved Therapeutic Products.
               3.8.1 Waiver of License Rights. Maxygen may, at its sole
discretion, waive its exclusive license rights to any of the Reserved
Therapeutic Products, with express written notice to Avidia identifying the
specific Reserved Therapeutic Products to which the waiver applies. Such waived
exclusive license rights shall revert to Avidia upon receipt of such notice.
               3.8.2 Other Assays for Reserved Therapeutic Products. The
principles and agreed criteria for determining whether a particular Domain-Based
Protein is a Therapeutic Reserved Product are set forth on Exhibit K hereto. If
either Party believes that an assay not listed on Exhibit K is suitable for
evaluating the [****] of a particular Domain-Based Protein to determine whether
it is a Therapeutic Reserved Product, it may notify the other Party and provide
a written description of the assay and an explanation of why such assay is
appropriate to evaluate the [****] of a particular Domain-Based Protein. In any
such event, the Parties shall discuss in good faith whether such assay is
appropriate for the proposed purpose with regard to the applicable Domain-Based
Protein. If the Parties agree that such an assay is appropriate to evaluate
[****] of a Domain-Based Protein to determine if it is a Therapeutic Reserved
Product, then such assay shall be added to Exhibit K via written amendment. If
the Parties fail to agree that such assay is appropriate for such purpose, the
proposed assay shall not be added to Exhibit K. If the Parties are unable to
reach agreement on at least one assay for assessing the [****] of a Domain-Based
Protein with regard to the applicable Ligand or its cognate receptor, such an
assay and the results in such assay that evidence [****] will be selected by an
agreed Neutral Third Party; provided, such assay [****] must be consistent with
the general principles and specific criteria set forth in Exhibit K.
               3.8.3 Waiver of Assay Criteria. If Avidia generates assay results
showing that a particular Domain-Based Protein meets the criteria for a Reserved
Therapeutic Product set forth in Exhibit K, but Avidia believes that such
Domain-Based Protein should not be considered a Reserved Therapeutic Protein,
then, at Avidia’s written request, Maxygen may, at its sole discretion,
determine whether such assay results are sufficient (or insufficient) to
demonstrate that such Domain-Based Protein is not a Reserved Therapeutic
Product. If Maxygen makes a determination that such results are sufficient to
demonstrate that such Domain-Based Protein is not a Reserved Therapeutic
Product, it shall provide Avidia with express written notice of its decision,
identifying the specific (a) assay(s), (b) Domain-Based Protein(s), and
(c) Reserved Therapeutic Product criteria to which such determination applies.
If
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

19



--------------------------------------------------------------------------------



 



Maxygen decides that the assay results are insufficient to demonstrate that such
Domain-Based Protein is not a Reserved Therapeutic Product, but Avidia believes
that it has conclusive scientific evidence that demonstrates that such
Domain-Based Protein is not a Reserved Therapeutic Product, then Avidia may
submit the matter to a mutually agreed independent molecular biologist (the
“Neutral”) who shall have the authority to determine whether such assay results
are sufficient to demonstrate that such Domain-Based Protein is not a Reserved
Therapeutic Product. The Party against whom the Neutral rules shall bear the
costs associated with such determination.
               3.8.4 Assays. At Avidia’s request, Maxygen shall cooperate with
and provide reasonable assistance to Avidia to facilitate the performance by
Avidia of assays listed on Exhibit K. At Maxygen’s discretion, such assistance
may include: (i) performing one or more of such assays on behalf of Avidia, if
such assays are then being performed at Maxygen; or (ii) providing to Avidia one
or more of such assays and/or reagents for conducting such assays.
Notwithstanding the foregoing, Maxygen shall have no obligation to (a) incur any
additional expense in providing any such assistance or materials (unless Maxygen
agrees in its sole discretion to provide such assistance or materials in
exchange for reimbursement from Avidia of all associated additional expenses
thereby incurred by Maxygen), (b) acquire, make or develop any materials or
assays not then in Maxygen’s possession, or (c) violate any agreement entered by
Maxygen with any Third Party.
               3.8.5 Reports. At least semiannually until and including the
Trigger Date, Maxygen shall provide to Avidia a written report [****] performing
research or development upon Reserved Therapeutic Products and [****].
          3.9 No Implied Rights. No licenses or other rights, other than those
expressly set forth in this Agreement, are granted by Avidia to Maxygen
hereunder, and no additional license or other rights shall be deemed granted by
Avidia to Maxygen by implication, estoppel or otherwise.
     4. TECHNOLOGY TRANSFER; OTHER COLLABORATIVE ACTIVITIES
          4.1 Delivery. Promptly following the Effective Date, at Avidia’s
written request, Maxygen shall, to the extent that they are in Maxygen’s
possession and Control, deliver to Avidia (a) documents embodying Maxygen
Necessary Know-How, Maxygen Team Know-How or Maxygen Useful Know-How, as agreed
by the Parties, (b) the Software (in electronic format), and (c) samples of the
Materials sufficient to allow Avidia to establish initial stocks of the same;
provided, in each case, Maxygen shall have no further obligation to deliver
further Software, Know-How or Materials, unless otherwise agreed in writing by
the Parties. All Know-How and Software provided to Avidia pursuant to this
Article 4, shall be treated as Confidential Information of Maxygen that is
subject to Article 6. All Know-How provided to Maxygen pursuant to this
Article 4 shall be treated as Confidential Information of Avidia that is subject
to Article 6.
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

20



--------------------------------------------------------------------------------



 



          4.2 Assistance. Each Party shall, at the request of the other Party
[****], provide technical assistance to the requesting Party to instruct and
assist the requesting Party in the practice of the Know-How and Patent Rights
licensed it herein; provided, however, neither Party shall be obligated to
provide more than [****] per year of such assistance to the other Party, unless
otherwise agreed in writing by the Parties.
          4.3 Subject Improvements. Until the Trigger Date, Avidia and Maxygen
shall each annually notify the other of any patent applications or patents filed
in the previous year by or on behalf of such Party claiming any Subject
Improvement(s) that such Party or its Licensee(s) owns or Controls, and provide
to the other Party copies of any of the foregoing that have not been previously
provided to such other Party.
          4.4 Materials.
               4.4.1 Use. Avidia acknowledges that the Materials are
experimental in nature and may have unknown characteristics and properties.
Avidia agrees to use prudence and all reasonable care in the use, handling,
storage, transportation, disposition and containment of any and all the
Materials, and to maintain and use the Materials under suitable containment
conditions in compliance with all applicable national, state and local laws,
regulations, rules, ordinances, codes of practice and current good laboratory
practices.
               4.4.2 Bailment. All right, title and interest in and to the
tangible materials comprising the Materials is/are and shall continue to be
solely owned by Maxygen. Maxygen hereby grants to Avidia, and Avidia hereby
accepts, a bailment to non-exclusively use the Materials provided by Maxygen to
Avidia to practice the license granted in Section 2.1(e).
               4.4.3 Assumption of Risk. AVIDIA EXPRESSLY ACKNOWLEDGES THAT IT
HEREBY ASSUMES ANY AND ALL RISKS ASSOCIATED WITH THE USE OF THE MATERIALS, AND
THAT MAXYGEN SHALL HAVE NO LIABILITY TO AVIDIA OR ANY THIRD PARTY FOR ANY
LIABILITY, PROBLEM, LOSS OR DAMAGE RESULTING FROM AVIDIA’S OR AVIDIA’S LICENSEES
USE OF THE MATERIALS.
          4.5 Software.
               4.5.1 No Obligation to Correct or Update. The Parties agree that
the Software licensed to Avidia in Section 2.1(f) was developed by Maxygen for
its internal use and not for use by Avidia or any Third Party and may have bugs,
errors or other defects that may result in unreliable or incorrect results or
may render it inoperative. Avidia agrees that, unless the Parties otherwise
agree in writing, Maxygen has (a) no obligation or duty to provide Avidia any
support with regard to the installation, maintenance or use of the Software,
unless otherwise agreed in writing by the Parties, and (b) no obligation or duty
to correct, or attempt to correct, any bugs, errors or other defects in the
Software or any Software Improvement. If Maxygen in its sole discretion provides
Avidia with (i) corrections for any bugs, errors or other defects in the
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

21



--------------------------------------------------------------------------------



 



Software or (ii) any updates for the Software not in existence on the Effective
Date, then such corrections and updates shall be deemed “Software” and Avidia
shall have the license set forth in Section 2.1(f) with respect thereto.
               4.5.2 No Patent Filings. Avidia agrees that the Software,
including all intellectual property rights therein, is owned solely by Maxygen,
and agrees not to file any patent application on any aspect of the Software, any
Software Improvement and/or any derivative work based on the Software, without
Maxygen’s prior written consent, which Maxygen may provide or withhold in its
sole discretion.
               4.5.3 No Transfer. Avidia covenants that Avidia will not, without
Maxygen’s written consent, which Maxygen may grant or withhold in its sole
discretion, transfer to any Third Party any of the Software or any Software
Improvements, or any object code or source code for any Software or Software
Improvement.
               4.5.4 Assumption of Risk. AVIDIA EXPRESSLY ACKNOWLEDGES THAT IT
HEREBY ASSUMES ANY AND ALL RISKS ASSOCIATED WITH THE USE OF THE SOFTWARE, AND
THAT MAXYGEN SHALL HAVE NO LIABILITY TO AVIDIA OR ANY THIRD PARTY FOR ANY
LIABILITY, PROBLEM, LOSS OR DAMAGE RESULTING FROM AVIDIA’S USE OF THE SOFTWARE.
          4.6 Collaborative Research. At any time, Maxygen and Avidia may agree
to conduct collaborative research pursuant to a written agreement with regard to
any Reserved Therapeutic Product and/or Licensed Product licensed by Maxygen.
Unless otherwise agreed by the Parties, Maxygen shall pay for any research
conducted by Avidia pursuant to such research collaboration at an FTE rate of
$[****]/FTE/year, such FTE rate to be revised annually to account for any change
in the CPI, using 2003 as the comparison year. If Maxygen and Avidia enter into
such a research collaboration with respect to a Reserved Therapeutic Product:
(a) such shall be deemed an exercise of one of Maxygen’s [****] Target Options,
and shall count toward the Cap, as defined in Section 5.1.2; and (b) any
Reserved Therapeutic Product developed or commercialized by Maxygen which is
derived from the work done by Avidia pursuant to such collaboration shall be
subject to such financial terms, if any, set forth in such written agreement.
For clarification, Maxygen shall be free to develop or commercialize any
Reserved Therapeutic Product without collaborating with Avidia, and in such
event Maxygen shall not have any financial obligation to Avidia with respect to
such Reserved Therapeutic Product.
          4.7 Subject Improvements. Each Party shall own any Subject
Improvements made by it, and any related Patent Rights and/or Know-How.
     5. MAXYGEN OPTIONS
          5.1 Target Options.
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

22



--------------------------------------------------------------------------------



 



               5.1.1 Option Grant. Avidia hereby grants to Maxygen, and Maxygen
hereby accepts, [****] options (each a “Target Option”), exercisable until the
Trigger Date, to obtain, with respect to a given Avidia Target, an exclusive
worldwide, royalty-bearing license, with the right to sublicense, to develop,
make, have made, use, import, have imported, offer for sale and sell Licensed
Products directed against the applicable Avidia Target, as set forth in the form
of Product License Agreement attached hereto as Exhibit I.
               5.1.2 Maximum. Maxygen may obtain such licenses with respect to
the first [****] Avidia Targets as to which Maxygen exercises its Target
Options. In no event shall the total number of Target Options exercised by
Maxygen exceed [****] (the “Cap”). The obligations of Avidia pursuant to this
Article 5 shall expire upon the Parties’ entry into the corresponding Product
License Agreement pursuant to Maxygen’s exercise of its [****] Target Option.
          5.2 Avidia Target Reports.
               5.2.1 Reports.
                    (a) Semiannual Reports. Until the earlier of the Trigger
Date or when the Cap is reached, at least semiannually, Avidia shall notify
Maxygen of all Avidia Targets outside the Maxygen Field upon which Avidia is
working (directly or through a subcontractor), identifying each such Avidia
Target, and shall provide to Maxygen a written report [****] regarding such
Avidia Target(s) and potential Licensed Products relating thereto. Avidia may,
at its discretion, include in such semiannual reports other human therapeutic
targets (e.g., receptors) outside the Maxygen Field that Avidia has identified
as suitable for the development of agonist or antagonist Products but upon which
it has not commenced any work; provided, such targets shall not be considered
Avidia Targets.
                    (b) Other Reports. If during the period between the
semiannual reports described above, Avidia wishes to notify Maxygen of any
Avidia Targets, it may so notify Maxygen, providing a written report [****]. In
addition, at such time as Avidia has expended [****] dollars ($[****]) on
research relating to a particular Avidia Target not previously included in a
semiannual report pursuant to Section 5.2.1(a) above or any other reports
pursuant to this Section 5.2.1(b), (provided that such time is before the
earlier of the Trigger Date or when the Cap is reached), it shall notify Maxygen
and provide to Maxygen a written report relating to such Avidia Target [****],
so that Maxygen will have an opportunity to determine whether it wishes to
exercise its Target Option thereto before such Avidia Target becomes an Excluded
Target.
                    (c) Further Information. With respect to any Avidia Target
subject to a semiannual report set forth in Section 5.2.1(a) or other report
under Section 5.2.1(b) (the “Target Reports”), during the [****] day period
referred to in Section 5.3.1 during which Maxygen is determining whether to
exercise its Target Option with respect to such Avidia
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

23



--------------------------------------------------------------------------------



 



Target, Avidia shall (i) update any information or data provided in such Target
Reports [****], up and until the earlier of Maxygen’s exercise of the Target
Option, or [****] days from Maxygen’s receipt of the applicable Avidia report;
and (ii) use reasonable efforts to promptly respond to any reasonable questions
raised by Maxygen with regard to the data relating to any Avidia Target and
potential Licensed Products relating thereto to allow Maxygen to determine
whether it wishes to exercise its Target Option thereto; provided however that
Avidia shall not be obliged to perform any research to answer any questions
raised by Maxygen.
                    (d) Excluded Targets. If Avidia concludes that a Ligand
should be deemed as an Excluded Target under Section 1.21(a) (except any that
also qualifies as an Excluded Target pursuant to Section 1.21(b) or (c)), prior
to conducting any research on such Ligand, Avidia shall notify Maxygen of the
identity of any such Ligand and of any basis for its conclusion that such a
Ligand should be deemed an Excluded Target. If Maxygen disagrees, then the
Parties shall submit such issue to a mutually agreed independent patent attorney
(the “Neutral”) who shall have the authority to determine whether [****] and
whether such Ligand is in fact an Excluded Target. Maxygen shall bear the costs
associated with any such evaluation, unless the Neutral determines that such
Ligand is not an Excluded Target, in which case Avidia shall bear such costs. If
the Neutral determines that such a Ligand is not an Excluded Target, then it
shall be an Avidia Target for all purposes of this Agreement. Notwithstanding
the foregoing, a Ligand shall be presumed to be an Excluded Target for the
purpose of this Agreement if [****], and Maxygen shall not have the right to
submit the issue of whether such Ligand is an Excluded Target to a Neutral for
evaluation in such instances; provided Maxygen shall be entitled to have the
Neutral verify that Avidia has [****]. Avidia shall not have any obligation
hereunder to disclose to Maxygen or the Neutral any [****].
               5.2.2 Other Disclosures. In addition to the reports described in
Section 5.2.1 above, concurrently with each such report Avidia shall also
disclose to Maxygen in writing, subject to Section 7.3, all issued patents and
published patent applications owned by Third Parties of which Avidia is aware
that [****], in each case, that Avidia has not previously disclosed to Maxygen.
The Parties acknowledge and agree that the foregoing shall not be interpreted as
obligating Avidia to search for or inquire as to the existence of, such Third
Party patents and patent applications.
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

24



--------------------------------------------------------------------------------



 



          5.3 Target Option Exercise.
               5.3.1 Notice. Within [****] days of its receipt from Avidia of
any report described in Section 5.2, provided that the Cap has not been reached,
Maxygen shall have the right to exercise its Target Option to obtain an
exclusive license with respect to Products directed toward such Avidia
Target(s). If Maxygen wishes to exercise its Target Option for a particular
Avidia Target, it shall send to Avidia a completed and signed Product License
Agreement for such Avidia Target and its corresponding Licensed Product. Maxygen
shall be deemed to have exercised a Target Option when Avidia countersigns such
Product License Agreement and returns it to Maxygen.
               5.3.2 Maxygen Rejection. After Avidia provides Maxygen with any
report pursuant to Section 5.2, in the event that Maxygen notifies Avidia that
it will not exercise its Target Option with respect to a particular Avidia
Target, or fails to timely provide Avidia within the applicable [****] day
period the completed and signed Product License Agreement for a particular
Avidia Target and the corresponding Licensed Products, then subject to the
further notice and disclosure obligations described in Sections 5.4.1, Avidia
shall be free to seek a Third Party sponsor of a project for such Avidia Target,
or any other license or collaborative arrangement with a Third Party with
respect to such Avidia Target and/or a Product directed thereto. If Avidia
enters into such a Third Party collaboration for a particular Avidia Target
and/or Product(s) directed thereto within [****] months of Maxygen’s declining
or failing to exercise its Target Option for such Avidia Target, then such
target shall become an Excluded Target. However, if Avidia has not entered into
such a Third Party collaboration for a particular Avidia Target and/or
Product(s) directed thereto within [****] months of Maxygen’s declining or
failing to exercise its Target Option for such Avidia Target, then Avidia shall
be obligated to present any such Avidia Target to Maxygen again in the next
semiannual report or earlier, at Avidia’s option, prior to entering into a Third
Party collaboration for such Avidia Target. In any such case, Maxygen shall
again have the opportunity to exercise its Target Option with respect thereto,
in accordance with Section 5.3.1 and on the terms set forth in the Product
License Agreement.
               5.3.3 Maxygen Waiver. If Avidia notifies Maxygen of any potential
target upon which Avidia has not commenced research and development using the
Assigned Patent Rights, then Maxygen may, at its sole discretion, notify Avidia
in writing that Maxygen is not interested in such target and thereby waive its
right to evaluate data that may be created by Avidia relating to such target. In
such case, such specific target shall never become an Avidia Target for purposes
of this Agreement.
               5.3.4 Excluded Target. In the event that, with respect to a given
Avidia Target, Avidia has expended greater than [****] U.S. Dollars (U.S.$
[****]) in a period of [****] or fewer continuous months (the “Trigger Amount”)
directly on the research and development of one or more Products directed
against such Avidia Target, then such Avidia Target shall cease being an Avidia
Target for purposes of this Article 5, and shall be deemed to
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

25



--------------------------------------------------------------------------------



 



be an Excluded Target. In such event Avidia shall notify Maxygen of the identity
of such Excluded Target, and at Maxygen’s request, provide a written accounting
of the expenditures meeting such Trigger Amount. For clarification, the Trigger
Amount shall include [****], in each case, as determined and allocated in
accordance with U.S. generally accepted accounting principles, consistently
applied.
          5.4 Suspension Date.
               5.4.1 Notification to Maxygen.
                    (a) Notification. If Avidia has received [****] a Change of
Control, and the Cap has not been reached by such date, then within [****] days
after Avidia’s notification to Maxygen that it has received [****], Avidia shall
notify Maxygen of (i) all new Avidia Targets (i.e., Avidia Targets not disclosed
in the previous notifications) and [****] relating thereto, and (ii) [****] any
Avidia Target previously disclosed which has not become an Excluded Target
pursuant to Section 5.3.2 or 5.3.4, if any, [****] the last notification of such
Avidia Target to Maxygen.
                    (b) Further Information. With respect to [****] a report
provided by Avidia pursuant to Section 5.4.1(a), Avidia shall use reasonable
efforts to promptly respond to any reasonable questions raised by Maxygen [****]
relating to any Avidia Target and potential Licensed Products relating thereto
to allow Maxygen to determine whether it wishes to exercise its Target Option
thereto; provided however that Avidia shall not be obliged to perform any
research to answer any questions raised by Maxygen.
                    (c) Other Disclosures. In addition to the notification
described in Section 5.4.1(a) above, concurrently with each such report Avidia
shall also disclose to Maxygen in writing, subject to Section 7.3, all issued
patents and published patent applications [****], in each case, that Avidia has
not previously disclosed to Maxygen. The Parties acknowledge and agree that the
foregoing shall not be interpreted as obligating Avidia [****].
               5.4.2 Notification to Avidia. Within [****] days of its receipt
from Avidia of any report described in Section 5.4.1(a) above, Maxygen shall
have the right to exercise its remaining Target Option(s) with respect to
Products directed toward such Avidia Target(s), provided that the Cap is not
exceeded. If Maxygen wishes to exercise a Target Option for a particular Avidia
Target, it shall send to Avidia [****]. Maxygen shall be deemed to have
exercised a Target Option when [****]. Avidia may not [****] with respect to any
Avidia Target or Licensed Product that is the subject to a Product License
Agreement, [****].
               5.4.3 Suspension Date. The [****] day after Maxygen’s receipt
from Avidia of any report described in Section 5.4.1(a) above shall be deemed a
“Suspension Date.” After such Suspension Date, Maxygen may not exercise any
further Target Options; provided, if (i) such [****] Change of Control does not
occur within [****] days of Avidia’s notice to Maxygen [****], or within [****]
thereof [****], if any regulatory ruling or government consent
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

26



--------------------------------------------------------------------------------



 



is required for such Change of Control, or (ii) Avidia has abandoned its
discussions pertaining to such [****] Change of Control, then upon the earlier
to occur of such events, Avidia shall promptly notify Maxygen and such
Suspension Date shall no longer be in effect, and Maxygen’s rights shall be
reinstated as they were prior to such Suspension Date.
          5.5 Product License Agreement.
               5.5.1 Avidia acknowledges that it may not [****] with respect to
any Licensed Product that is the subject of a Product License Agreement, [****].
               5.5.2 Within [****] days, or such longer period as the Parties
may agree in writing (the “Interim Period”), after [****] a Product License
Agreement, Avidia shall cease all work directly related to the Licensed Product
to which such Product License Agreement pertains. During such Interim Period,
Avidia may [****].
               5.5.3 Avidia shall have the right to (a) disclose to potential
investors (or their agents), under terms of confidentiality at least as
restrictive as those in Article 6, the results of work done by it with respect
to the applicable Avidia Target or Licensed Product to which such Product
License Agreement pertains, [****], and/or (b) subject to the procedures set
forth in Section 6.4, publish in scientific journals or present at scientific
meetings, the applicable results of work done by it with respect to the
applicable Avidia Target or Licensed Product, [****]; provided in each case that
Avidia has filed, pursuant to Section 7.1, patent application(s) with respect to
any patentable inventions related thereto prior to any such disclosure or
publication.
               5.5.4 Avidia shall have the right to disclose to potential
corporate partners under terms of confidentiality at least as restrictive as
those in Article 6, general results of work done by it with respect to the
applicable Avidia Target or Licensed Product (e.g., [****]) to which such
Product License Agreement pertains, but shall not disclose (a) [****] of any
Licensed Product subject to the applicable Product License Agreement or (b) that
Maxygen has entered into a Product License Agreement with Avidia with respect to
such Avidia Target.
               5.5.5 In event of that one or more terms of this Agreement
relating to licenses and related intellectual property rights set forth in this
Agreement conflict with or are not entirely consistent with one or more terms of
a particular Product License Agreement, the terms set forth in such Product
License Agreement shall prevail with regard to the Products subject to such
Product License Agreement. By way of example, but without limitation, [****].By
way of further example, [****].
     6. CONFIDENTIALITY
          6.1 Confidential Information. Except as expressly provided herein, the
Parties agree that, for the term of this Agreement, the receiving Party shall
keep completely confidential and shall not publish or otherwise disclose and
shall not use for any purpose except for the
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

27



--------------------------------------------------------------------------------



 



purposes contemplated by this Agreement any Confidential Information furnished
to it by the disclosing Party hereto pursuant to this Agreement, except to the
extent that it can be established by the receiving Party by competent proof that
such Confidential Information:
               6.1.1 was already known to the receiving Party, other than under
an obligation of confidentiality, at the time of disclosure;
               6.1.2 was generally available to the public or otherwise part of
the public domain at the time of its disclosure to the receiving Party;
               6.1.3 became generally available to the public or otherwise part
of the public domain after its disclosure to the receiving Party, other than
through any act or omission of the receiving Party in breach of this Agreement
or any other agreement between the Parties or in contravention of the disclosing
Party’s rights under applicable law;
               6.1.4 was independently developed by the receiving Party without
reference to or use of any Confidential Information disclosed by the disclosing
Party; or
               6.1.5 was subsequently disclosed to the receiving Party free of
obligations of confidentiality by a Third Party without legal obligation to the
disclosing Party or its Affiliates with regard thereto.
          6.2 Permitted Use and Disclosures. Each Party may use and disclose
Confidential Information disclosed to it by the other Party as necessary, for
the purposes of: prosecuting or defending litigation, complying with applicable
governmental laws, rules or regulations or court order issued by a court of
competent jurisdiction or otherwise submitting required information to tax or
other governmental authorities, or negotiating and/or entering into a permitted
sublicense or otherwise exercising license rights expressly granted to it by the
other Party pursuant to the terms of this Agreement, provided that if a Party is
required to make any such disclosure, other than pursuant to a confidentiality
agreement, it will give reasonable advance notice to the other Party of such
disclosure and will use its reasonable efforts to secure confidential treatment
of such information in consultation with the other Party prior to its disclosure
(whether through protective orders or otherwise) and disclose only the minimum
necessary to comply with such requirements.
          6.3 Publicity. Except as expressly permitted in this Article 6, or as
required by law or regulation, each Party agrees not to disclose the terms of
this Agreement to any Third Party without the prior written consent of the other
Party, which consent shall not be unreasonably withheld; provided, however, each
Party may disclose this Agreement or its terms without such consent (a) to its
attorneys, advisors, investors and others on a need-to-know basis, under
circumstances that reasonably ensure the confidentiality thereof, (b) in any
prospectus, offering memorandum, or other document, filing or public
announcement required by applicable securities laws or other applicable law or
regulation, and/or (c) in confidence, to actual or prospective financing sources
in connection with a financing, sublicenses, actual or prospective corporate
partners, or Third Parties with whom such Party may enter a strategic
combination, on a need-to-know basis.

28



--------------------------------------------------------------------------------



 



          6.4 Public Disclosures
               6.4.1 Limits on Public Disclosures. Any public disclosure
(electronic or paper) by Avidia describing any method for making, using or
manufacturing any Maxygen Product in the Maxygen Field and/or any Maxygen
Product composition in the Maxygen Field shall require Maxygen’s written
consent, which consent shall not be unreasonably withheld. Any public disclosure
(electronic or paper) by Maxygen describing any method for making, using or
manufacturing any Product outside the Maxygen Field and/or any Product
composition outside the Maxygen Field shall require Avidia’s written consent,
which consent shall not be unreasonably withheld.
               6.4.2 Pre-Publication Review. To avoid loss of patent rights as a
result of premature public disclosure of patentable information, each Party
shall submit to the other Party all manuscripts describing scientific results
obtained from the practice of the Assigned Patent Rights that have applicability
to the receiving Party’s field, and the receiving Party shall notify the
disclosing Party in writing within thirty (30) days after receipt of any
disclosure whether the receiving Party desires to file or have filed a patent
application on any invention disclosed in such scientific results with respect
to its permitted field of use. In the event that the receiving Party desires to
file such a patent application, the disclosing Party shall withhold publication
or disclosure of such scientific results until the earlier of the date upon
which (i) a patent application is filed thereon, or (ii) the Parties determine
after consultation that no patentable invention exists or, alternatively, that
patent protection should not be sought for such invention, or (iii) sixty
(60) days after receipt by the disclosing Party of the receiving Party’s written
notice of the receiving Party’s desire to file such patent application. Further,
if such scientific results contain the information of the receiving Party that
is subject to use and/or nondisclosure restrictions under this Article 6, the
disclosing Party agrees to remove such information from the proposed publication
or disclosure, upon request by the receiving Party. Any publication subject to
this Section 6.4 shall include an acknowledgment of the contributions of each
Party, in accordance with customary scientific norms.
          6.5 Injunctive Relief. Each Party hereto acknowledges that the remedy
at law for breach by any Party of its obligations under this Article 6 is
inadequate and that each Party shall be entitled to equitable remedies,
including injunctive relief, in the event of a breach by the other Party.
          6.6 Acknowledgement. The Parties acknowledge that the members of the
Avidia Team were previously employed by and/or were consultants to Maxygen and
that in such capacity each member of the Avidia Team (a) had access to, and was
exposed to, proprietary and valuable Confidential Information of Maxygen and
Third Parties, and (b) was involved in the generation of proprietary and
valuable Confidential Information at Maxygen that has been assigned to Maxygen.
All Maxygen Information shall remain at all times Confidential Information of
Maxygen, subject to the terms of this Article 6, unless assigned by Maxygen to
Avidia.

29



--------------------------------------------------------------------------------



 



     7. PATENT PROSECUTION
          7.1 Avidia Rights and Responsibilities.
               7.1.1 Prosecution. Avidia shall have the right, but not the
obligation, to (a) file, prosecute and maintain the Assigned Patent Rights and
any Patent Rights claiming the composition, or method of use or manufacture, of
any Veterinary Product (“Vet Product Patents”) and (b) conduct any interference,
reexamination, reissue or opposition proceeding the subject of which is any
Assigned Patent Rights and/or any Vet Product Patent ((a) and (b), collectively,
to “Prosecute” or the “Prosecution” of the Assigned Patent Rights and any Vet
Product Patents), in each case using counsel reasonably acceptable to Maxygen.
Avidia shall control the Prosecution and bear the costs of any such activities
undertaken by Avidia or any agent of Avidia. Avidia shall keep Maxygen fully
informed of the status of each patent application and patent within the Assigned
Patent Rights and/or the Vet Product Patents that Avidia Prosecutes, and to that
end, Avidia shall, at a minimum, furnish Maxygen with a copy of each draft
submission to a patent authority of any jurisdiction at least thirty (30) days
before the date Avidia proposes to make such submission in the condition that
such draft exists at such time. Avidia shall reasonably and in good faith
consider Maxygen’s comments on each such draft submission, and shall make all
reasonable proposed revisions suggested by Maxygen that may effect the rights of
Maxygen or its Licensees in the Maxygen Field without adversely affecting
Avidia’s rights with respect to the Assigned Patent Rights and/or Vet Product
Patents. Maxygen shall reimburse Avidia for any reasonable out-of-pocket
expenses incurred by Avidia as a result of such revisions requested by Maxygen,
if such revisions relate solely to the Maxygen Field. Avidia shall make
reasonable efforts to provide Maxygen with an update to such draft prior to
filing to enable Maxygen to monitor progress and further comment on the draft.
Avidia shall provide Maxygen with a copy of each submission to a patent
authority of a jurisdiction within the Territory reasonably promptly after
making such filing and copies of any documents received from any patent office
with regard to any of the Assigned Patent Rights and/or Vet Product Patents
reasonably promptly following receipt thereof.
               7.1.2 Election Not to Prosecute. In each country of the
Territory, if Avidia elects not to Prosecute the applicable Assigned Patent
Rights and/or Vet Product Patent(s) in such country, Avidia shall give Maxygen
notice of such election promptly, but in any event at least forty-five (45) days
before the next required filing deadline, in order to maintain the availability
of patent protection for the subject matter of such Assigned Patent Rights
and/or Vet Product Patent(s), or payment of fees relating to the Prosecution of
such Assigned Patent Rights or Vet Product Patent(s), if required in such
country. If, after receiving any such notice from Avidia, Maxygen responds with
written notice to Avidia that it (or any of its Licensees) wishes to take
responsibility for such Assigned Patent Rights and/or Vet Product Patent(s) in
such country then Avidia shall (i) promptly provide Maxygen with all pertinent
files, correspondence, records, information and other documents relating thereto
in Avidia’s possession or control, and (ii) take all other actions reasonably
necessary to transfer to Maxygen (or its designee) the right, power and
authority to Prosecute such Assigned Patent Rights and/or Vet Product Patent(s)
in such country. If Maxygen (or its designee) assumes Prosecution of any patent
application or patent within the Assigned Patent Rights and/or Vet Product
Patent(s) in any country pursuant to this Section 7.1.2 it shall be responsible
for all expenses incurred in connection with such activities.

30



--------------------------------------------------------------------------------



 



               7.1.3 Cooperation. Each Party shall reasonably cooperate with the
other Party in the Prosecution of the Assigned Patent Rights and/or Vet Product
Patent, and shall execute and deliver to the Party that is conducting such
Prosecution activities (the “Filing Party”) such documents as may be reasonably
necessary in the furtherance of such Prosecution. Patent counsel for each Party
shall cooperate with patent counsel for the other Party in connection with the
filing, prosecution and maintenance of such patent applications and patents. The
Party that is not the Filing Party with respect to a particular patent
application or patent subject to this Article 7 will be granted an associate
power of attorney (or its equivalent) on such applications solely to inspect the
filings made by the Filing Party and not for any other purpose.
               7.1.4 No Abandonment. During the term of this Agreement, neither
Party shall take actions to abandon any patent application that is within the
Assigned Patent Rights and/or Vet Product Patent without at least thirty
(30) days advance written notice of the other Party, but either Party may
discontinue its Prosecution activities with respect to any Assigned Patent
Rights and/or Vet Product Patent without the written consent of the other Party,
subject to Section 7.1.2.
               7.1.5 Limits on Patent Filings. In order to facilitate Avidia’s
compliance with the covenant in Section 10.1.6, if after a reasonable inquiry by
Avidia, Avidia wishes to obtain advice from Maxygen whether a particular patent
application that would be within the Assigned Patent Rights and/or Subject
Improvements (a) discloses any Maxygen Information, or (b) has claims that fall
within the scope of claims of Patent Rights within the Shuffling Technology,
then Avidia may request such advice from Maxygen. In such case, Maxygen shall
review any such patent application provided hereunder by Avidia and shall,
within a reasonable time thereafter, inform Avidia whether it believes that such
patent application discloses any Maxygen Information (and if so, shall identify
such Maxygen Information) and/or falls within the scope of any claims of Patent
Rights within the Shuffling Technology (and, if so, shall identify the relevant
Shuffling Technology claims).
               7.1.6 Notice. Each Party shall inform the other Party of any
Patent Rights, information or proceeding of which it becomes aware that relate
to the Assigned Patent Rights and that may adversely impact the validity, title
or enforceability of the Assigned Patent Rights in the Territory in the other
Party’s field.
               7.1.7 Notice of Patent Issue. During the term of this Agreement,
promptly following the issue or grant of any patent owned or Controlled by
Maxygen or Avidia, as the case may be, that may be necessary for the practice of
the Authorized Method, Maxygen or Avidia, as the case may be, shall provide the
other Party with a copy of such patent, and at the request of either Party, the
Parties shall discuss the relevance of such patent to the Authorized Method.
          7.2 Necessary Claims.
               7.2.1 Maxygen Necessary Claims. Maxygen shall have the right, but
not the obligation, at its sole discretion, to (a) seek and maintain the Maxygen
Necessary Claims and (b) conduct any interference, reexamination, reissue or
opposition proceeding the subject of which is any Maxygen Necessary Claims ((a)
and (b), collectively, to “Prosecute” the Maxygen

31



--------------------------------------------------------------------------------



 



Necessary Claims), in each case using counsel of its choice. Maxygen shall bear
the costs of any such activities undertaken by Maxygen or any agent of Maxygen.
               7.2.2 Avidia Necessary Claims. Avidia shall have the right, but
not the obligation, at its sole discretion, to (a) seek and maintain the Avidia
Necessary Claims and (b) conduct any interference, reexamination, reissue or
opposition proceeding the subject of which is any Avidia Necessary Claims ((a)
and (b), collectively, to “Prosecute” the Avidia Necessary Claims), in each case
using counsel of its choice. Avidia shall bear the costs of any such activities
undertaken by Avidia or any agent of Avidia.
          7.3 Common Interest Disclosures. With regard to any information or
opinions or advice of counsel disclosed by one Party to the other Party
regarding intellectual property and/or technology owned by Third Parties,
Maxygen and Avidia acknowledge that they have a common legal interest in
determining whether, and to what extent, Third Party intellectual property
rights may affect the Assigned Patent Rights, or the Maxygen Necessary Claims or
the Avidia Necessary Claims and have a further common legal interest in
defending against any actual or prospective Third Party claims based on
allegations of misuse or infringement of intellectual property rights relating
to the Assigned Patent Rights, or the Maxygen Necessary Claims or the Avidia
Necessary Claims or their use. Accordingly, [****].
     8. PATENT ENFORCEMENT AND OTHER ACTIONS AGAINST THIRD PARTIES
          8.1 Notice. In the event that Avidia or Maxygen becomes aware of any
actual or threatened infringement of any patents within the Assigned Patent
Rights (an “Infringement”), that Party shall promptly notify the other Party in
writing.
          8.2 Enforcement of the Assigned Patent Rights.
               8.2.1 Outside the Maxygen Field. Avidia shall have the first
right, but not the obligation, at its sole expense, to bring or defend,
prosecute and control any action, suit or proceeding with respect to any
Infringement outside the Maxygen Field, including any declaratory judgment
action related thereto (each an “Action”) against any Third Party involving the
Assigned Patent Rights outside the Maxygen Field.
               8.2.2 In the Maxygen Field. Maxygen shall have the first right,
but not the obligation, at its sole expense, to bring or defend, prosecute and
control any action, suit or proceeding with respect to such Infringement,
including any declaratory judgment action (each an “Action”) against any Third
Party involving any claims in the Assigned Patent Rights covering any
(a) composition of any Maxygen Product, or (b) method of using any such Maxygen
Product. Avidia agrees to join any such Action as a party at Maxygen’s request,
if Avidia is an indispensable or required party under applicable law, and Avidia
agrees not to oppose such joinder.
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

32



--------------------------------------------------------------------------------



 



               8.2.3 Control; Settlement. The Party conducting an Action under
this Section 8.2 shall have full control over its conduct, including settlement
thereof; provided, such settlement shall not be made without the prior written
consent of the other Party if it would adversely affect the rights of such other
Party, including without limitation, the licenses granted hereunder.
               8.2.4 Recoveries. The Party bringing an Action pursuant to this
Section 8.2 shall have the right first to reimburse itself out of any sums
recovered in such Action or in its settlement for all reasonable out-of-pocket
costs and expenses, including reasonable attorney’s and expert fees and other
direct costs incurred in connection with such Action or settlement. The
remainder is next to be used to reimburse the other Party for its costs and
expenses incurred in providing cooperation requested by the Party controlling
such Action pursuant to Section 8.5 below. Any remaining amounts may be kept by
the Party bringing such Action.
          8.3 Enforcement of Maxygen Necessary Claims and Avidia Necessary
Claims.
               8.3.1 Maxygen. Maxygen (or its designee) shall have the exclusive
right, but not the obligation, at its sole discretion, to bring or defend,
prosecute and control any action, suit or proceeding with respect to any actual
or threatened infringement of any Maxygen Necessary Claims, including any
declaratory judgment action against any Third Party related thereto, at its own
expense and may keep any recovery obtained in any such action, suit or
proceeding.
               8.3.2 Avidia. Avidia (or its designee) shall have the exclusive
right, but not the obligation, at its sole discretion, to bring or defend,
prosecute and control any action, suit or proceeding with respect to any actual
or threatened infringement of any Avidia Necessary Claims, including any
declaratory judgment action against any Third Party related thereto, at its own
expense and may keep any recovery obtained in any such action, suit or
proceeding.
          8.4 Other Actions. With respect to any Patent Rights, Know-How or
Software licensed hereunder not expressly described above in Sections 8.2 or
8.3, as between Maxygen and Avidia, each Party shall have the exclusive right,
at its sole expense, to commence and/or defend any action or proceeding to
enforce or defend any rights it may have to any Patent Rights or Know-How owned
solely by such Party, and to resolve such matters as it deems appropriate,
subject to the licenses granted herein.
          8.5 Cooperation. In any action or proceeding subject to this
Article 8, each Party shall fully cooperate with and assist the other Party as
reasonably requested, at the expense of the requesting Party.
     9. REPRESENTATIONS AND WARRANTIES; DISCLAIMER
          9.1 Mutual Representations and Warranties. Each of Avidia and Maxygen
hereby represents and warrants to the other, as of the Effective Date, as
follows:
               9.1.1 it is a corporation duly organized and validity existing
under the laws of the state of its incorporation;

33



--------------------------------------------------------------------------------



 



               9.1.2 the execution, delivery and performance of this Agreement
by such Party has been duly authorized by all requisite corporate action;
               9.1.3 it has the right, power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, including,
without limitation, in the case of Maxygen, the right, power and authority to
grant the licenses under Article 2 and, in the case of Avidia, the right, power
and authority to grant the licenses under Article 3; and
               9.1.4 the execution, delivery and performance by such Party of
this Agreement and its compliance with the terms and provisions hereof to such
Party’s best knowledge does not conflict with or result in a breach of any of
the terms and provisions of or constitute a default under (a) a loan agreement,
guaranty, financing agreement, agreement affecting any Party or other agreement
or instrument binding or affecting such Party or its property; (b) the
provisions of its charter documents or bylaws; or (c) any order, writ,
injunction or decree of any court or governmental authority entered against it
or by which any of its property is bound.
          9.2 Maxygen. Maxygen hereby represents and warrants to Avidia that:
               9.2.1 As of the Effective Date, it owns or Controls the patents
listed in Exhibit H and Exhibit I.
               9.2.2 As of the Effective Date, it owns or Controls the Software
and Materials; and
               9.2.3 As of the Effective Date, it is unaware of any claims in
any issued patent owned or licensed by Maxygen (except the Maxygen Necessary
Claims listed in Exhibit H) that are necessary for Avidia to practice the
Authorized Method outside the Maxygen Field.
               9.2.4 it is unaware of any claims that are pending as of the
Effective Date in any pending U.S. patent application owned or licensed by
Maxygen that, when issued, Maxygen expects will cover the practice of the
Authorized Method such that Avidia would require a license to such claims to
practice the Authorized Method.
               9.2.5 To the best of Maxygen’s knowledge, the practice of the
Materials and Software within the scope of the licenses granted to Avidia in
Sections 2.1(e) and (f) respectively, does not require the practice of the
Shuffling Technology.
               9.2.6 As of the Effective Date, the Excluded Technology (as
defined in the License Agreement between Maxygen and Verdia entered into on
March 30, 2002) does not include any Maxygen Necessary Claims.
               9.2.7 As of the Effective Date, the Maxygen Necessary Claims are
free and clear of all liens and any encumbrances that would be inconsistent with
the licenses granted to Avidia in Section 2.1(a).

34



--------------------------------------------------------------------------------



 



               9.2.8 As of the Effective Date, neither Maxygen nor its
Affiliates has received any written notice of any claim or allegation that the
practice of the Authorized Method infringes any patents or other intellectual
property rights of any Third Party.
          9.3 Disclaimers. Nothing in this Agreement is or shall be construed
as:
               9.3.1 Mutual.
                    (a) A warranty or representation that anything developed,
made, used, sold or otherwise disposed of under any license granted in this
Agreement is or will be free from infringement of any patent rights or other
intellectual property right of any Third Party; or
                    (b) An obligation to bring or prosecute actions or suits
against any Third Parties for infringement of any of the Patent Rights licensed
by Avidia under this Agreement.
               9.3.2 Avidia.
                    (a) A warranty or representation by Avidia as to the
validity or scope of any claim or patent within the Assigned Patent Rights or
the Avidia Necessary Claims or the Avidia Useful Claim;
                    (b) An obligation to bring or prosecute actions or suits
against Third Parties for infringement of any of the Patent Rights licensed to
Maxygen under this Agreement; or
                    (c) Except as expressly set forth in Sections 3.3 and 3.6,
granting by implication, estoppel, or otherwise indirectly any licenses or
rights under patents or other rights owned or Controlled by Avidia, regardless
of whether such patents or other rights are dominant or subordinate to any
patent licensed to Maxygen hereunder.
               9.3.3 Maxygen.
                    (a) A warranty or representation by Maxygen as to the
validity or scope of any claim or patent within the Maxygen Necessary Claims or
the Maxygen Useful Claims;
                    (b) An obligation to bring or prosecute actions or suits
against Third Parties for infringement of any of the Patent Rights licensed to
Avidia under this Agreement; or
                    (c) Except as expressly set forth in Sections 2.3 and 2.4,
granting by implication, estoppel, or otherwise indirectly any licenses or
rights under patents or other rights owned or Controlled by Maxygen, regardless
of whether such patents or other rights are dominant or subordinate to any
patent licensed to Avidia hereunder.
          9.4 Disclaimer of Warranties. ALL PATENT RIGHTS, SUBJECT IMPROVEMENTS,
KNOW-HOW, SOFTWARE AND MATERIALS LICENSED

35



--------------------------------------------------------------------------------



 



HEREUNDER ARE LICENSED “AS IS” AND, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN
THIS ARTICLE 9, MAXYGEN AND AVIDIA MAKE NO REPRESENTATIONS OR EXTEND ANY
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING,
BUT NOT LIMITED TO, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OR OF NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD
PARTY.
     10. COVENANTS
          10.1 Avidia.
               10.1.1 Avidia hereby covenants to Maxygen that Avidia will not
grant during the term of this Agreement any right, license or interest in or to
the Assigned Patent Rights and/or its Subject Improvements and/or the Avidia
Necessary Claims that is in conflict with the rights and licenses granted to
Maxygen under this Agreement.
               10.1.2 Avidia hereby covenants that it shall not enforce, or
permit or encourage the enforcement of, against Maxygen, or its Affiliates,
Licensees, successors or assigns (each, a “Maxygen Protected Entity”), any
issued patent owned or Controlled by Avidia that claims any (i) method of
practicing the Assigned Patent Rights and/or Subject Improvements in the Maxygen
Field, or (ii) a composition of matter (including, without limitation, any genus
claim) of a Maxygen Product, or (iii) method of making such Maxygen Product, or
using such a Maxygen Product in the Maxygen Field, if the Maxygen Protected
Entity infringes such patent in the course of practicing the Assigned Patent
Rights and/or Subject Improvements for the development, manufacture, use,
importation, offer for sale or sale of such Maxygen Product within the Maxygen
Field. Such covenant shall also apply, solely with respect to such patent, to
any person or entity to whom Avidia assigns such patent or grants a right to
enforce such patent.
               10.1.3 Avidia hereby covenants that it and its Affiliates and
Licensees shall not, without Maxygen’s express prior written consent [****],
directly or indirectly (a) intentionally develop for [****], any DBP Therapeutic
Conjugate, other than an Approved DBP Therapeutic Conjugate, or (b) make, have
made, use, import, have imported, offer to sell, sell or otherwise commercialize
for [****] any DBP Therapeutic Conjugate, other than an Approved DBP Therapeutic
Conjugate.
               10.1.4 Avidia hereby covenants that it and its Affiliates shall
not knowingly practice any Shuffling Technology, without Maxygen’s express prior
written consent. Maxygen acknowledges and agrees that the foregoing covenant
shall not be construed as limiting Avidia’s and its Affiliates’ exercise of the
licenses granted in Section 2.1(a) and (b).
               10.1.5 Avidia hereby covenants that it shall not enforce, or
permit or encourage the enforcement of, against Maxygen, or its Affiliates,
Licensees, successors or assigns (each, a “Maxygen Protected Entity”) any patent
claim owned or Controlled by Avidia that Maxygen identifies pursuant to
Section 3.3.1 as being a potential Avidia Necessary Claim for activities
conducted by such Maxygen Protected Entity with regard to such a claim in
connection with the development or commercialization of Maxygen Products in the
Maxygen Field prior to the earliest to occur of (a) the completion of the
process described in Section 3.3

36



--------------------------------------------------------------------------------



 



with regard to the relevant patent claims; (b) the execution of a license
between the Parties for the relevant claims of such patent; or (c) twelve
(12) months after the issue of the relevant patent.
               10.1.6 Avidia covenants that it and its Affiliates and Licensees
(excluding Maxygen) and their respective agents shall not, without Maxygen’s
written consent, which Maxygen may withhold in its sole discretion, file or
Prosecute any patent application that would be within the Assigned Patent Rights
and/or Subject Improvements that (a) discloses any Maxygen Information, or
(b) has claims that fall within the scope of claims of Patent Rights within the
Shuffling Technology, to the extent that such claims are known by Avidia, or
would have been known to Avidia after a reasonable inquiry, to fall within the
scope of claims of Patent Rights within the Shuffling Technology.
          10.2 Maxygen.
               10.2.1 Maxygen hereby covenants to Avidia that Maxygen will not
grant during the term of this Agreement any right, license or interest in or to
the Maxygen Necessary Claims and/or its Subject Improvements and/or the Software
and/or the Materials that is in conflict with the rights and licenses granted to
Avidia under this Agreement.
               10.2.2 Maxygen hereby covenants that it shall not enforce, or
permit or encourage the enforcement of, against Avidia, or its Affiliates,
Licensees, successors or assigns (each, an “Avidia Protected Entity”) any issued
patent owned or Controlled by Maxygen that claims any (a) method of practicing
the Assigned Patent Rights and/or Subject Improvements, or (b) a composition of
matter (including, without limitation, any genus claim) of a Product outside the
Maxygen Field, excluding any DBP Therapeutic Proteins other than Approved DBP
Therapeutic Proteins (an “Avidia Product”), or (c) method of making such an
Avidia Product outside the Maxygen Field, or using such an Avidia Product
outside the Maxygen Field, if the Avidia Protected Entity infringes such patent
in conjunction with the practice of the Assigned Patent Rights and/or Subject
Improvements for the development, manufacture, use, importation, offer for sale
or sale of Products outside the Maxygen Field. Such covenant shall also apply,
solely with respect to such patent, to any person or entity to whom Maxygen
assigns such patent or grants a right to enforce such patent. Notwithstanding
the foregoing, this covenant shall not extend to any patent within the Shuffling
Technology; provided, Avidia shall have the licenses granted in Section 2.1.
               10.2.3 Maxygen hereby covenants that it shall not enforce, or
permit or encourage the enforcement of, against Avidia, or its Affiliates,
Licensees, successors or assigns (each, a “Avidia Protected Entity”) any patent
claim owned or Controlled by Maxygen that Avidia identifies pursuant to
Section 2.3.1 as being a potential Maxygen Necessary Claim for activities
conducted by such Avidia Protected Entity with regard to such a claim in
connection with the development or commercialization of Products outside the
Maxygen Field prior to the earliest to occur of (a) the completion of the
process described in Section 2.3 with regard to the relevant patent claims, (b)
the execution of a license between the Parties for the relevant claims of such
patent; or (c) twelve (12) months after the issue of the relevant patent.
          10.3 Injunctive Relief. Each Party agrees that in the event of any
breach of any of the foregoing covenants that the non-breaching Party shall be
entitled to injunctive relief,

37



--------------------------------------------------------------------------------



 



including specific performance, to allow it to obtain the benefit of such
covenant, in addition to any other remedies available to it at law or in equity.
     11. INDEMNIFICATION
          11.1 Avidia. Avidia agrees to indemnify, defend and hold harmless
Maxygen and its Affiliates and their respective directors, officers, employees
and agents (each, an “Indemnitee”) from and against any and all liabilities,
claims, actions, suits, proceedings, costs, demands, expenses (including,
without limitation, attorneys and professional fees and other costs of
litigation), losses, or causes of action (each, a “Liability”) arising out of or
relating in any way to: (a) any breach by Avidia of the representations and
warranties in Sections 9.1; (b) the possession, manufacture, use, importation,
sale or other disposition of Products outside the Maxygen Field by or on behalf
of Avidia or its Licensees, whether based on breach of warranty, negligence,
product liability or otherwise; (c) the exercise by Avidia of any right granted
it pursuant to this Agreement, and/or (d) any possession or use of the Materials
or the Software or Software Improvements; except, in each case, to the extent
that such Liability is caused by the negligence or willful misconduct of Maxygen
or a Maxygen Indemnitee.
          11.2 Maxygen. Maxygen agrees to indemnify, defend and hold Avidia and
its Affiliates and their respective directors, officers, employees and agents
(each, also an “Indemnitee”) harmless from and against any and all liabilities,
claims, actions, suits, proceedings, costs, demands, expenses (including,
without limitation, attorneys and professional fees and other costs of
litigation), losses, or causes of action (each, also a “Liability”) arising out
of or relating in any way to: (a) any breach by Maxygen of any of the
representations and warranties in Sections 9.1 or 9.2, (b) the possession,
manufacture, use, importation, sale or other disposition of Maxygen Products in
the Maxygen Field by or on behalf of Maxygen or its Licensees, whether based on
breach of warranty, negligence, product liability or otherwise, and/or (c) the
exercise by Maxygen of any right granted it pursuant to this Agreement; except,
in each case; to the extent that such Liability is caused by the negligence or
willful misconduct of Avidia or an Avidia Indemnitee.
          11.3 Procedure. Any Indemnitee that intends to claim indemnification
from a Party under this Article 11 (the “Indemnitor”) shall provide notice in
writing of any Liability in respect of which the Indemnitee or its counsel
intend to claim such indemnification, and the Indemnitor shall have the right to
participate in, and, to the extent the Indemnitor so desires, to assume full
control of the defense and settlement thereof with counsel mutually satisfactory
to the Parties. The indemnity obligations in this Article 11 shall not apply to
amounts paid in any settlement hereunder if such settlement is made without the
prior written consent of the Indemnitor, which consent shall not be unreasonably
withheld or delayed. At the Indemnitor’s request, the Indemnitee under this
Article 11, and its employees and agents, shall cooperate fully with the
Indemnitor and its legal representatives in the investigation and defense of any
action, claim or liability covered by this indemnification and provide full
information with respect thereto. The Indemnitor shall not enter into any
settlement or consent to an adverse judgment in any such claim, demand, action
or other proceeding that (a) admits wrongdoing on the part of the other Party or
its Affiliates or their respective officers, directors, employees and agents, or
(b) which imposes additional material obligations on the other Party, without
the prior express written consent of the other Party, which consent shall not be
unreasonably withheld or delayed.

38



--------------------------------------------------------------------------------



 



          11.4 Conflict. In the event of any conflict between the
indemnification provisions set forth in this Agreement and the indemnification
provisions set forth in a Product License Agreement, the provisions of this
Agreement shall govern.
     12. TERM AND TERMINATION
          12.1 Term. This Agreement shall commence on the Effective Date, and
unless earlier terminated as provided in this Article 12, shall remain in full
force and effect in on a country-by-country basis until the expiration of the
earlier to occur of (i) the last to expire of the Patent Rights licensed
hereunder in the applicable country, or (ii) twenty-five (25) years from the
Effective Date of this Agreement (“Expiration”). Following the Expiration of
this Agreement, the licenses granted in Sections 2.1 and 3.1 shall become
perpetual on a country-by-country basis.
          12.2 Termination for Cause. A Party shall have the right to terminate
this Agreement in its entirety upon the material breach by the other Party of
such other Party’s material obligations, if such breach is not cured within
sixty (60) days after receipt of written notice from such Party thereof.
          12.3 Termination for Insolvency. If voluntary or involuntary
proceedings by or against a Party are instituted in bankruptcy under any
insolvency law, or a receiver or custodian is appointed for such Party, or
proceedings are instituted by or against such Party for corporate reorganization
or the dissolution of such Party, which proceedings, if involuntary, shall not
have been dismissed without prejudice within sixty (60) days after the date of
filing, or if such Party makes an assignment for the benefit of creditors, or
substantially all of the assets of such Party are seized or attached and not
released within sixty (60) days thereafter, the other Party may immediately
terminate this Agreement effective upon notice of such termination.
          12.4 Permissive Termination. Either Party may, at any time, terminate
any of the licenses granted to it by the other Party hereunder with written
notice of such license termination to the other Party. Such license shall cease
to be perpetual upon such notice.
          12.5 Effect of Termination.
               12.5.1 Accrued Rights and Obligations. Termination of this
Agreement for any reason shall not release any Party hereto from any liability
that, at the time of such termination, has already accrued to the other Party or
that is attributable to a period prior to such termination, nor preclude either
Party from pursuing any rights and remedies it may have hereunder or at law or
in equity that accrued or are based upon any event occurring prior to such
termination.
               12.5.2 Licenses. The licenses granted to Maxygen in Sections 3.1
and 3.3 and any sublicenses that Maxygen has granted pursuant to Section 3.2,
and the licenses granted to Avidia in Sections 2.1 and 2.3 and any sublicenses
that Avidia has granted pursuant to Section 2.2 shall remain in full force and
effect regardless of the Expiration or any termination of this Agreement.
Notwithstanding the foregoing, either Party may terminate such licenses granted
by the other Party to itself voluntarily pursuant to Section 12.4.

39



--------------------------------------------------------------------------------



 



          12.6 Survival. Sections 4.4, 4.5, 4.7, 7.2, 7.3, 9.3, 9.4, 12.5 and
Articles 1, 6, 8, 11 (but only to the extent such claim arises from acts or
omissions that occurred prior to termination), 13 and 14 of this Agreement shall
survive termination of this Agreement for any reason.
     13. DISPUTE RESOLUTION
          13.1 Mediation. If a dispute arises out of or relates to this
Agreement, or the performance or any alleged breach hereof, the Parties agree
first to try in good faith to settle the dispute by negotiation and escalation
to senior representatives within their respective organizations.
          13.2 Proceeding. Except as set forth in Section 13.1, any dispute
arising out of or relating to this Agreement, or its performance or any alleged
breach (except any dispute relating to the validity, enforceability or
infringement of any patent) that is not settled by agreement of the Parties
shall be finally settled by binding arbitration. Such arbitration shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (except as specifically provided in this Article 13) and
shall be held in Palo Alto, California. Unless otherwise agreed in writing by
the Parties, the arbitration shall be conducted by one neutral independent
arbitrator who shall be a former U.S. district court or California state court
judge.
          13.3 Discovery. The arbitrator shall determine what discovery will be
permitted, consistent with the goal of limiting the cost and time that the
Parties must expend for discovery; provided, however, the arbitrator shall
permit such discovery as he or she deems necessary to permit an equitable
resolution of the dispute. Any written evidence originally in a language other
than English shall be submitted in English translation accompanied by the
original or a true copy thereof.
          13.4 Costs. The costs of the arbitration, including administrative
fees and fees of the arbitrator, shall be shared equally by the Parties, and
each Party shall bear its own costs and attorneys’ and witness’ fees incurred in
connection with the arbitration.
          13.5 Decision. The arbitration proceedings and the decision of the
arbitrator shall not be made public without the joint consent of the Parties and
each Party shall maintain the confidentiality of such proceedings and decision
unless otherwise permitted by the other Party; provided, either Party may make
such disclosures as are required to comply with applicable law or regulation.
The Parties agree that the decision of the arbitrator shall be binding as to any
and all disputes, controversies, claims and counterclaims presented to the
arbitrator. Any award of the arbitrator may be entered in a court of competent
jurisdiction for a judicial recognition of the decision and an order of
enforcement.
          13.6 Injunctive Relief. Pending the establishment of the arbitral
tribunal or pending the arbitral tribunal’s determination of the merits of the
controversy, either Party may seek from a court of competent jurisdiction any
interim or provisional relief that may be necessary to protect the rights or
property of that Party. The Parties further agree that in the event of any
breach of this Agreement for activities conducted outside the scope of the
licenses granted in Sections 2.1 and 3.1 or the violation of any covenant
herein, in addition to any other

40



--------------------------------------------------------------------------------



 



remedies available to such Party at law or in equity, the non-breaching Party
shall be entitled to injunctive relief to (a) prevent any continuing breach, and
(b) abate any continuing injury to the non-breaching Party resulting from any
such breach.
     14. MISCELLANEOUS
          14.1 Governing Law; Jurisdiction. This Agreement and any dispute
arising from the performance or any breach hereof (except any dispute relating
to the validity, enforceability or infringement of any patent), including any
arbitration proceeding subject to Article 13, shall be governed by and construed
in accordance with the laws of the State of California, without reference to
conflicts of laws principles.
          14.2 Assignment.
               14.2.1 Agreement. This Agreement shall not be assignable in whole
or in part by either Party to any Third Party without the written consent of the
other Party; except either Party may assign this Agreement, without such
consent, to (a) an Affiliate of such Party; or (b) an entity that acquires all
or substantially all of the business or assets of such Party to which this
Agreement pertains, whether by merger, reorganization, acquisition, sale or
otherwise. The terms and conditions of this Agreement shall be binding on and
inure to the benefit of the permitted successors and assigns of each of the
Parties.
               14.2.2 Assignment of Sublicenses. Any sublicenses granted under
this Agreement may be assigned by such sublicensee [****].
          14.3 Notices. Any notice required or permitted under this Agreement
shall be hand-delivered or sent by express delivery service or certified or
registered mail, postage prepaid, or by fax with written confirmation by mail,
to the following addresses of the Parties or such other address as a Party may
provide for itself with notice to the other Party. Notice shall be deemed served
when delivered or, if delivery is not accomplished by reason or some fault of
the addressee, when tendered.

     
If to Maxygen
  Maxygen, Inc.
 
  515 Galveston Drive
 
  Redwood City, California 94063
 
  Attn: General Counsel
 
   
If to Avidia
  Avidia Research Institute
 
  515 Galveston Drive
 
  Redwood City, California 94063
 
  Attn: President

          14.4 Further Assurances. At any time or from time to time on and after
the Effective Date of this Agreement, either Party shall, at the request of the
other Party, (a) deliver
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

41



--------------------------------------------------------------------------------



 



to the requesting Party such records, data or other documents consistent with
the provisions of this Agreement, (b) execute, and deliver or cause to be
delivered, all such consents, documents or further instruments of assignment,
transfer or license, and (c) take or cause to be taken all such actions, as the
requesting Party may reasonably deem necessary or desirable in order for the
requesting Party to obtain the full benefits of this Agreement and the
transactions contemplated hereby.
          14.5 Force Majeure. Neither Party shall be held liable or responsible
to the other Party nor be deemed to have defaulted under or breached this
Agreement for failure or delay in fulfilling or performing any term of this
Agreement, other than an obligation to make payments hereunder, when such
failure or delay is caused by or results from fire; flood; earthquake; tornado;
embargo; government regulation; prohibition or intervention; war; act of war
(whether war be declared or not); insurrection; act of terrorism; riot; civil
commotion; strike; act of God or any other cause where failure to perform is
beyond the reasonable control and not caused by the negligence or misconduct of
the affected Party (a “Force Majeure Event”) so long as the affected Party has
used reasonable efforts to avoid, mitigate and/or overcome the effects of the
Force Majeure Event.
          14.6 Independent Contractors. The Parties agree that the relationship
of Maxygen and Avidia established by this Agreement is that of independent
contractors. Furthermore, the Parties agree that this Agreement does not, is not
intended to, and shall not be construed to, establish a partnership or joint
venture, nor shall this Agreement create or establish an employment, agency or
any other relationship. Neither Party shall have any right, power or authority,
nor shall they represent themselves as having any authority to assume, create or
incur any expense, liability or obligation, express or implied, on behalf of the
other Party, or otherwise act as an agent for the other Party for any purpose.
          14.7 Advice of Counsel. Avidia and Maxygen have each consulted counsel
of their choice regarding this Agreement, and each acknowledges and agrees that
this Agreement shall not be deemed to have been drafted by one Party or the
other and will be construed accordingly.
          14.8 Other Obligations. Except as expressly provided in this Agreement
or as separately agreed upon in writing between Avidia and Maxygen, each Party
shall bear its own costs incurred in connection with the implementation of the
obligations under this Agreement.
          14.9 Waiver. Neither Party may waive or release any of its rights,
remedies or interests in or arising under this Agreement except in writing
signed by the Party to be bound. The failure or delay of either Party to assert
a right or remedy hereunder or to insist upon compliance with any term or
condition of this Agreement shall not constitute a waiver of that right or
excuse a similar subsequent failure to perform any such term or condition.
          14.10 Severability. In the event that any provision(s) of this
Agreement are determined to be invalid or unenforceable, in whole or in part, by
a court of competent jurisdiction, the remainder of the Agreement shall remain
in full force and effect without said provision(s). The Parties shall in good
faith negotiate a substitute clause for any provision(s)

42



--------------------------------------------------------------------------------



 



declared invalid or unenforceable, which shall most nearly approximate the
intent of the Parties in entering this Agreement.
          14.11 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE FOR ANY
LOST REVENUES OR PROFITS OF ANY PERSON OR ENTITY OR ANY OTHER INCIDENTAL,
SPECIAL, INDIRECT, OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.
          14.12 Entire Agreement; Modification. This Agreement, together with
the attached Exhibits, which are hereby incorporated by reference, and the
Assignment Agreement of even date hereof, constitutes the entire agreement
between the Parties, with respect to the subject matter hereof, and supersedes
and cancels all prior or contemporaneous understandings or agreements, whether
written or oral, between Maxygen and Avidia with respect to such subject matter.
This Agreement can only be amended or modified with a written document signed by
both Parties.
          14.13 Headings. The captions to the several Sections and Articles
hereof are not a part of this Agreement, but are included merely for convenience
of reference only and shall not affect its meaning or interpretation.
          14.14 Counterparts. This Agreement may be executed in two
counterparts, each of which shall be deemed an original and which together shall
constitute one instrument.
     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed by their authorized representatives as of the Effective Date.

              MAXYGEN, INC.   AVIDIA RESEARCH INSTITUTE
 
           
By:
  /s/ Balkrishan S. Gill   By:   /s/ Victor Perlroth
 
           
 
  Name: Balkrishan S. Gill       Name: Victor Perlroth
 
  Title:   President       Title:   President

43



--------------------------------------------------------------------------------



 



     
Exhibit A:
  Agriculture Subfield
B:
  Approved DBP Therapeutic Conjugates
C:
  Assigned Patent Rights
D:
  Avidia Necessary Claims
E:
  Chemicals Subfield
F:
  Invention Disclosures
G:
  Materials
H:
  Maxygen Necessary Claims
I:
  Maxygen Useful Claims
J:
  Form of Product License Agreement

K:
  Reserved Therapeutic Product Criteria
L:
  Software

44



--------------------------------------------------------------------------------



 



EXHIBIT A
Agriculture Subfield
“Agriculture Subfield” shall mean the discovery, development and
commercialization of:
     (a) [****];
     (b) [****];
     (c) [****];
     (d) [****];
     (e) [****]; and
     (f) [****].
     Definitions
     1.1 “Bulk Production” shall mean production of commercial Products,
including, without limitation, [****].
     1.2 “Enabling Technology” shall mean patent applications and patents owned
or controlled by Maxygen relating to (i) [****], or the use thereof, and/or
(ii) generally applicable [****].
     1.3 “Gene” shall mean a structural gene, including optionally regulatory
sequences therefor, including, without limitation, promoters, enhancers and
downstream regulatory elements.
     1.4 “Gene Expression Manipulation” shall mean alteration of one or more
Gene(s) (e.g., alteration of a sequence of a structural gene or a sequence of a
Gene regulatory element, such as a promoter) to enable and/or facilitate Product
development or Bulk Production.
     1.5 “Metabolic Pathway Manipulation” shall mean alteration of one or more
single Genes, multiple Genes, genetic pathways and/or genomes by modification of
pathway control mechanisms to enable and/or facilitate:
          (a) Product development via (i) [****], and/or (ii) [****], and/or
(iii) [****], and/or
          (b) Bulk Production.
     1.6 “Microbe” shall mean whole (live or dead) procaryotic organisms (other
than Category I Plants), or extracts thereof.
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



     1.7 “Plant(s)” shall mean whole Plants, Plant seeds, Plant parts, Plant
cells and/or Plant cell cultures derived from Category I Plants and/or Category
II Plants.
          1.7.1 “Category I Plants” shall mean:
          (a) land plants, including nonseed plants (Bryophytes, Tracheophytes)
such as liverworts, mosses, ferns, and seed plants, such as gymnosperms and
angiosperms (monocot and dicots); and/or
          (b) non-land plants, including the Prasinophytes, Chlorophyceae,
Trebouxiouphyceae, Ulvophyceae, Chlorokybales, Streptophyta, Klebsormidiales,
Zygnematales, Charales, Coleochaetales and Embryophytes.
          1.7.2 “Category II Plants” shall mean:
          (a) mushrooms (Basidiomycetes); and/or
          (b) photosynthetic bacteria, including, but not limited to blue green
algae (Cyanobacteria); and/or
          (c) eukaryotic photosynthetic algae and microalgae including, but not
limited to green algae (Chlorophytes and Euglenophytes), yellow algae
(Cyanophytes), brown algae (Phaeophytes, Xanthophytes, Eustigmatophytes and
Raphidophytes) and red algae (Rhodophytes); and/or
          (d) microalgae, including but not limited to diatoms (Chrysophytes and
Pyrrophytes).
     1.8 “Product” shall mean [****].
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



EXHIBIT B
Approved DBP Therapeutic Conjugates
As of the Effective Date: [****]
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Assigned Patent Rights
a. [****]
b. [****]
c. [****]
d. [****]
e. [****]
f. [****]
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Avidia Necessary Patents
As of the Effective Date: [****]
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Chemicals Subfield
“Chemicals Subfield” shall mean:
     (a) [****], except for the [****];
     (b) [****]; and
     (c) [****], except for the [****].
Definitions
     1.1 “Agrochemical” shall mean any chemical intended for plant protection or
plant growth applications (e.g., any insecticide, nematicide, insect growth
regulator, plant growth regulator, fertilizer or herbicide).
     1.2 “Biocatalyst” shall mean a whole cell (live or dead) of a Microbe or
Category II Plant that has been [****] that can perform enzymatic catalysis of a
particular chemical reaction.
     1.3 “Basic Chemical” shall mean a chemical having a molecular weight of
[****]. By way of illustration and without limitation, a chemical monomer or
oligomer suitable for [****], or a carbohydrate intended for use as a carbon
source in fermentation, would each be a Basic Chemical, if the applicable
molecule had a molecular weight of less than [****] Daltons.
     1.4 “Biocatalyst Commercialization” shall mean (i) the preparation,
screening and commercial use of Biocatalysts for the purpose of allowing the
selection and commercialization of Biocatalysts [****], and (ii) the manufacture
and commercial sale of Biocatalysts [****].
     1.5 “Building Block” shall mean any [****], that (a) is not a [****] or a
[****], and (b) is intended for addition to one or more [****] to make a [****].
     1.6 “Building Block Development” shall mean the development of one or more
Building Blocks for use in [****].
     1.7 “Bulk Production” shall mean production via enzymatic catalysis (using
an Enzyme Product or a Biocatalyst) or fermentation of:
          (a) any Enzyme Product or Biocatalyst, or
          (b) any Catalysis Product or Fermentation Product, or
          (c) any Scheduled Product.
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



     1.8 “Catalysis Product” shall mean a [****].
     1.9 “Codexis” shall mean Codexis, Inc.
     1.10 “Codexis Restricted Field” shall mean:
          (a) [****];
          (b) [****];
          (c) [****]; and
          (d) [****].
     1.11 “Discovery” shall mean the [****].
     1.12 “Enabling Technology” shall mean all patent applications and patents
owned or controlled by Maxygen relating to (i) [****], or the use thereof,
and/or (ii) generally applicable [****].
     1.13 “Enzyme Commercialization” shall mean (i) the preparation, screening
and commercial use of Enzyme Libraries for the purpose of allowing the selection
and commercialization of one or more Enzyme Products solely for use for [****],
and (ii) the manufacture and commercial sale of Enzyme Products solely for use
for [****].
     1.14 “Enzyme Library” shall mean a set of two or more variant but related
enzymes (or genes encoding such enzymes), in each case, that are made using
Enabling Technology.
     1.15 “Enzyme Product” shall mean an enzyme selected from an Enzyme Library.
     1.16 “Fermentation Product” shall mean any [****] that is produced via
fermentation of a Microbe and/or Category II Plant that has been [****].
     1.17 “Functional Compound” shall mean any non-polypeptide, organic chemical
produced in substantially pure form, having a molecular weight of [****]
Daltons, that is not a Basic Chemical and is used (i) as an [****], or (ii) to
[****] products, or (iii) to [****] products, or (iv) for external application
to one or more Plants as an [****].
     1.18 “Gene” shall mean a structural gene, including optionally regulatory
sequences therefor, including, without limitation, promoters, enhancers and
downstream regulatory elements.
     1.19 “Gene Expression Manipulation” shall mean alteration of one or more
Gene(s) (e.g., alteration of a sequence of a structural gene or a sequence of a
Gene regulatory element, such as a promoter) to enable and/or facilitate Product
development or Bulk Production.
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



     1.20 “Intermediate” shall mean with regard to a particular [****], a
[****], chemical produced in [****]. It is understood and agreed that
Intermediate(s) shall not include chemicals having commercial utility for any
purpose other than synthesis of the applicable [****] (e.g., Basic Chemicals
shall not be Intermediates).
     1.21 “Metabolic Pathway Manipulation” shall mean alteration of one or more
single Genes, multiple Genes, genetic pathways and/or genomes by modification of
pathway control mechanisms to enable and/or facilitate:
          (a) Product development via (i) [****], and/or (ii) [****]; and/or
          (b) Bulk Production.
     1.22 “Microbe” shall mean whole (live or dead) procaryotic organisms and/or
yeasts and/or fungi (excluding those which are Category II Plants), or extracts
thereof.
     1.23 “Plant(s)” shall mean whole Plants, Plant seeds, Plant parts, Plant
cells and/or Plant cell cultures derived from Category I Plants and/or Category
II Plants.
          1.23.1 “Category I Plants” shall mean:
               (a) land plants, including nonseed plants (Bryophytes,
Tracheophytes) such as liverworts, mosses, ferns, and seed plants, such as
gymnosperms and angiosperms (monocot and dicots); and/or
               (b) non-land plants, including the Prasinophytes, Chlorophyceae,
Trebouxiouphyceae, Ulvophyceae, Chlorokybales, Streptophyta, Klebsormidiales,
Zygnematales, Charales, Coleochaetales and Embryophytes.
          1.23.2 “Category II Plants” shall mean:
               (a) mushrooms (Basidiomycetes); and/or
               (b) photosynthetic bacteria, including, but not limited to blue
green algae (Cyanobacteria); and/or
               (c) eukaryotic photosynthetic algae and microalgae including, but
not limited to green algae (Chlorophytes and Euglenophytes), yellow algae
(Cyanophytes), brown algae (Phaeophytes, Xanthophytes, Eustigmatophytes and
Raphidophytes) and red algae (Rhodophytes); and/or
               (d) microalgae, including but not limited to diatoms
(Chrysophytes and Pyrrophytes).
     1.24 “Product” shall mean any [****].
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



     1.25 “Scheduled Product” shall mean:
          (a) Products for the following [****] applications:
               (1) [****] Applications:
                    (i) [****];
                    (ii) [****]; and/or
                    (iii) [****]
               (2) [****] Applications (for [****]):
                    (i) [****];
                    (ii) [****];
                    (iii) [****];
                    (iv) [****]; and/or
                    (v) [****].
          (b) Products for the following [****] applications:
                    (i) [****];
                    (ii) [****];
                    (iii) [****]; and/or
                    (iv) [****].
          (c) Products for the following [****] applications:
                    (i) [****];
                    (ii) [****];
                    (iii) [****];
                    (iv) [****];
                    (v) [****]; and/or
                    (vi) [****].
          (d) Products that are [****] of a type specified below, for use to
make [****]:
               1. [****];
               2. [****];
               3. [****];
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------



 



               4. [****]; and/or
               5. [****].
          (e) Products that are of a type specified below for use as [****]:
               1. [****];
               2. [****];
               3. [****]; and/or
               4. [****].
          (f) Products of a type specified below for use as [****]:
               1. [****];
               2. [****]; and/or
               3. [****].
          (g) Products of a type specified below, for use in [****]:
               1. [****];
               2. [****]; and/or
               3. [****].
          (h) Products that is/are any of the following [****], to the extent
not covered by Section 1.21(d) above:
               1. [****];
               2. [****];
               3. [****];
               4. [****]; and/or
               5. [****].
          (i) Products that are [****] specified below, for use as [****]:
               1. [****];
               2. [****];
               3. [****];
               4. [****];
               5. [****]; and/or
               6. [****].
          (j) Products that is/are any of the [****] specified below, for
[****]:
               1. [****];
               2. [****];
               3. [****];
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------



 



               4. [****]; and/or
               5. [****].
     1.26 “Strain Improvement” shall mean modification of a Microbe or Category
II Plant to enhance its suitability for use in Bulk Production of one or more
Fermentation Products.
     1.27 “Template” shall mean the minimally active, non-polypeptide chemical
structure (e.g., a pharmacophore) having a molecular weight of [****] Daltons,
that is common to a family of chemical structures, and (a) is known to possess
measurable specific bioactivity (e.g., biostimulatory, bioinhibitory, receptor
binding, enzyme substrate, channel blocking or similar activities) in a
particular in vitro or in vivo disease model system, and (b) is useful as an
Intermediate.
     1.28 “Template Decoration” shall mean modification of a Template by a Third
Party (other than an Affiliate of Codexis) by attaching, via one or more
chemical and/or enzymatic steps, one or more Building Blocks to generate an
organic chemical product (including, without limitation, a Product or a
Functional Compound) having a molecular weight of [****] Daltons.
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------



 



EXHIBIT F
Invention Disclosures

1.   Title: [****]       Date: [****]       Maxygen control no: [****]   2.  
Title: [****]       Date: [****]       Maxygen control no.: [****]   3.   Title:
[****]       Date: [****]       Maxygen control no: [****]   4.   Title: [****]
      Date: [****]       Maxygen control no: [****]   5.   Title: [****]      
Date: [****]       Maxygen control no: [****]   6.   Title: [****]       Date:
[****]       Maxygen control no: [****]

 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7.   Title: [****]       Date: [****]       Maxygen control no: [****]   8.  
Title: [****]       Date: [****]       Maxygen control no: [****]   9.   Title:
[****]       Date: [****]       Maxygen control no: [****]   10.   Title: [****]
      Date: [****]       Maxygen control no: [****]   11.   Title: [****]      
Date: [****]       Maxygen control no: [****]   12.   Title: [****]       Date:
[****]       Maxygen control no: [****]   13.   Title: [****]       Date: [****]
      Maxygen control no: [****]

 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



14.   Title: [****]       Date: [****]       Maxygen control no. [****]

 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



EXHIBIT G
Materials
Avidia Maxybody Sequences
[****]
All remaining quantities of the [****] received by Maxygen pursuant to the
[****] entered by [****] and Maxygen, Inc. effective [****].
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT H
Maxygen Necessary Claims
1. [****]
2. [****]
3. [****]
4. [****]
Maxygen Necessary Claims shall also include the claims of non-U.S. counterpart
patents that claim the same subject invention as the foregoing claims.
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT I
Maxygen Useful Claims
As of the Effective Date: [****]
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT J
Form of
PRODUCT LICENSE AGREEMENT
     This PRODUCT LICENSE AGREEMENT (the “Agreement”), effective as of _______,
200__ (the “Effective Date”), is made by and between Maxygen, Inc., a Delaware
corporation with a principal place of business at 515 Galveston Drive, Redwood
City, California 94063 (“Maxygen”), and Avidia Research Institute, a ___________
corporation with a principal place of business at ___________ (“Avidia”).
BACKGROUND

A.   Avidia and Maxygen entered into a Cross License Agreement effective
July 16, 2003, pursuant to which Maxygen received certain options from Avidia to
acquire exclusive licenses to Licensed Products (as defined below) to develop
and commercialize human pharmaceutical products.

B.   Maxygen has provided Avidia notice that it wishes to exercise one of its
options to acquire an exclusive license under Patent Rights and Know-How owned
or Controlled by Avidia to develop and commercialize Licensed Products directed
to __________, and Avidia is willing to grant such license, on the terms and
conditions herein.

     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and for other good and valuable consideration, the Parties hereby agree as
follows:
ARTICLE 1 — DEFINITIONS
     In this Agreement, the following capitalized terms shall have the meaning
ascribed to them respectively in this Article. In this Agreement, capitalized
terms not otherwise expressly defined herein, if defined in the Cross License
Agreement, shall have the meaning ascribed to them respectively therein.
     1.1 “Affiliate” means any corporation, firm, limited liability company,
trust, partnership or other entity that directly or indirectly controls or is
controlled by or is under common control with a Party to this Agreement. As used
in this definition, “controls”, “controlled by” and “under common control with”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of an entity, whether through the
ownership of voting securities or partnership interest, by contract or
otherwise. In the case of a corporation, the direct or indirect ownership of
fifty percent (50%) or more of its outstanding voting shares, or in the case of
a partnership, status as a general partner, or in the case of any other type of
legal entity, fifty percent (50%) or more of the ownership interests, shall in
any event be deemed to confer control, it being understood that the direct or
indirect ownership of a lesser percentage of such shares or ownership interest
shall not necessarily preclude the existence of control.

 



--------------------------------------------------------------------------------



 



     1.2 “Avidia Know-How” means any Know-How owned or Controlled by Avidia
necessary or useful for the development, manufacture, importation, use or sale
of the Licensed Products.
     1.3 “Avidia Materials” means any Materials owned or Controlled by Avidia
necessary or useful for the development, manufacture, importation, use or sale
of the Licensed Products.
     1.4 “Avidia Patent Rights” means any Patent Rights owned or Controlled by
Avidia necessary or useful for the development, manufacture, importation, use or
sale of the Licensed Products.
     1.5 “Avidia Technology” means Avidia’s interest in (a) the Avidia Patent
Rights, (b) the Avidia Know-How, and (c) the Avidia Materials.
     1.6 “Biological License Application” or “BLA” means the Biological License
Application, as defined in the U.S. Public Health Service Act, as amended, and
the regulations promulgated thereunder, and any corresponding foreign
application, registration or certification in the Territory.
     1.7 “Combination Licensed Product” shall have the meaning set forth in
Section 3.2.3(a).
     1.8 “Commercially Reasonable Efforts” means the level of efforts and
resources reasonably appropriate to diligently develop and/or commercialize (as
applicable) Licensed Products in a sustained manner, consistent with the efforts
and resources a similarly situated biopharmaceutical company would typically
devote to a product of similar market potential, profit potential, and/or
proprietary protection.
     1.9 “Confidential Information” means any and all information, whatever its
form or medium (whether written, oral, electronic, graphic or otherwise),
including technical information, results, data and/or designs of experiments,
that is disclosed by any Party to the other Party pursuant to this Agreement
that (a) if disclosed in written or other tangible form, is marked or labeled as
“confidential” or “proprietary” or with a similar marking or legend sufficient
to notify the receiving Party that such information is subject to the terms of
this Agreement, or (b) if disclosed orally or in other intangible form, is
identified as confidential or proprietary by the disclosing Party at the time of
disclosure, and is confirmed in writing as confidential or proprietary delivered
to the receiving Party within thirty (30) days thereafter.
     1.10 “Control” or “Controlled” means possession of the ability to grant the
licenses or sublicenses as provided for herein without violating the terms of
any agreement or other arrangement with any Third Party.
     1.11 “Cross License Agreement” means that certain Cross License Agreement
entered by Avidia and Maxygen effective July 16, 2003.
     1.12 “Domain-Based Protein” shall have the meaning set forth in the Cross
License Agreement.
     1.13 “FDA” means the U.S. Food and Drug Administration, and any successor
entity.

2



--------------------------------------------------------------------------------



 



     1.14 “Field” means treatment and/or prophylaxis of [****] OR [****] [****]
disease.
     1.15 “First Commercial Sale” means the first sale of a Licensed Product to
a Third Party in a particular country, following the receipt of all Regulatory
Approvals required for the sale of such Licensed Product in such country.
     1.16 “Investigational New Drug Application” or “IND” means an
Investigational New Drug Application, as defined in the U.S. Public Health
Service Act, as amended, and the regulations promulgated thereunder, and any
corresponding foreign application, registration or certification in the
Territory.
     1.17 “Know-How” means any proprietary data, instructions, processes,
formulae, materials, expert opinions and information, including, without
limitation, biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, clinical, safety, manufacturing and
quality control data and information. Know-How does not include any inventions
included in the Patent Rights.
     1.18 “Licensed Product” means a Product for use in the Field, in any
formulation or dosage form.
     1.19 “Major Market Country” means [****].
     1.20 “Materials” means any chemical or biological substances including any:
(i) organic or inorganic chemical or compound; (ii) gene; (iii) vector or
construct, whether plasmid, phage, virus or any other type; (iv) host organism,
including bacteria and eukaryotic cells; (v) eukaryotic or prokaryotic cell line
or expression system; (vi) protein, including any peptide or amino acid
sequence, enzyme, antibody or protein conferring targeting properties and any
fragment of a protein or peptide or enzyme; (vii) genetic material, including
any genetic control element (e.g., promoters); (viii) virus; or (ix) assay or
reagent.
     1.21 “Net Sales” means the gross revenue received by Maxygen or its
Sublicensees for sales of Licensed Products or Licensed Combination Products by
Maxygen and/or its Sublicensees to bona fide independent Third Parties in arm’s
length sales, less: (a) [****]; (b) [****]; (c) [****], (d) [****], (e) [****],
and (f) [****].
     1.22 “Party” means Maxygen or Avidia, and the “Parties” means Maxygen and
Avidia.
     1.23 “Patent Rights” means any and all United States or foreign provisional
and/or utility patent applications (including, without limitation, all
divisions, continuations in whole or in part, substitutions, and patents of
addition), and any and all United States or foreign letters patent and/or
registrations (including, without limitation, all reissues, renewals,
extensions, confirmations, re-registrations, re-examinations, re-validations,
supplementary protection certificates and/or other governmental actions that
extend the term of any such letters patent).
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



     1.24 “Phase I”, “Phase II”, and “Phase III” means Phase I (or Phase I/II),
Phase II (or Phase II/III), and Phase III clinical trials, respectively, in each
case as prescribed by the applicable United States IND regulations, or the
corresponding foreign statutes, rules or regulations in the Territory. For the
purposes of this Agreement, a clinical trial shall be deemed to be initiated
upon the first dosing of the first human subject in such trial.
     1.25 “Product” means any product that (a) binds to and is an [agonist] OR
[antagonist] [prior to signing, Maxygen shall select one which corresponds to
work performed by Avidia upon the relevant Avidia Target] of __________ [prior
to signing, Maxygen shall insert the name of the relevant Avidia Target] and
(b) contains a [****]. For purposes of this definition, the term [****] shall
have the meaning set forth in the Cross License Agreement.
     1.26 “Product Patent” means a patent application or patent within the
Avidia Patent Rights that claims a composition of matter that is a Licensed
Product, or a method of manufacturing or using a Licensed Product.
     1.27 “Regulatory Agency” means the FDA, the European Medicines Evaluation
Agency, or any other governmental agency having similar jurisdiction over the
development, manufacturing, and marketing of biopharmaceutical products and any
successor agencies thereof.
     1.28 “Regulatory Approval” means, with respect to a country or, where
applicable, a multinational jurisdiction, all such approvals, licenses,
registrations or authorizations that are required to be obtained from any one or
more Regulatory Agencies prior to the manufacture, marketing and/or sale of a
Licensed Product in such country or multinational jurisdiction (including, where
applicable, pricing approvals necessary to obtain reimbursement).
     1.29 “Regulatory Filing” means any filing with a Regulatory Agency relating
to the Regulatory Approval of a Licensed Product, including all supporting data.
Regulatory Filings include, without limitation, INDs and BLAs.
     1.30 “Sublicensee” means an Affiliate of Maxygen or a Third Party, in each
case, that Maxygen has granted a license or sublicense to make, use and/or sell
one or more Licensed Products.
     1.31 “Territory” means all countries of the world.
     1.32 “Third Party” means any individual, corporation, partnership or other
entity or party other than Maxygen or Avidia or an Affiliate of either of them.
     1.33 “Valid Claim” means a claim contained in (a) an issued and unexpired
patent included within the Avidia Patent Rights that has not been held
unenforceable, unpatentable or invalid by a decision of a court or other
governmental agency of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, and which has not been admitted to be invalid or
unenforceable through abandonment, reissue, disclaimer or otherwise, or (b) a
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------



 



pending patent application that is included within the Avidia Patent Rights,
which application claims in a first priority date of no more than [****] years
prior to the date upon which pendency is determined. If a claim of a patent
application that ceased to be a Valid Claim under subsection 1.33(b) later
issues or grants as a patent subject to subsection 1.33(a) then such claim shall
again be considered to be a Valid Claim, effective as of the earlier of the
grant, allowance, or issuance of such patent.
ARTICLE 2 — LICENSE GRANT
     2.1 License to Maxygen. Subject to the terms and conditions of this
Agreement, Avidia hereby grants to Maxygen, and Maxygen hereby accepts, an
exclusive, worldwide, royalty-bearing license under the Avidia Technology, to
make, have made, use, import, have imported, offer for sale and/or sell Licensed
Products in the Territory for use in the Field.
     2.2 Sublicenses. Maxygen may grant and authorize sublicenses of the rights
granted it in Section 2.1 to its Affiliates, and Third Parties; provided that,
Maxygen shall only have the right to grant and authorize sublicenses to Third
Parties of the rights granted it in Section 2.1, (a) after such time as it
spends at least [****] dollars ($[****]) in the development of a Licensed
Product, or (b) earlier, if the purpose of such sublicense is solely for such
Sublicensee to develop or manufacture the Licensed Product on behalf of Maxygen.
Within thirty (30) days of the grant of any sublicense Maxygen shall provide
Avidia with a copy of such sublicense agreement, which copy may be redacted by
Maxygen to avoid disclosure to Avidia of any confidential information belonging
to such Third Party. Maxygen hereto shall remain responsible to Avidia hereto
for the performance of the financial and other obligations of its Sublicensees.
     2.3 No Implied Licenses. Other than those rights and licenses expressly
granted herein, no rights or licenses are granted or shall be deemed granted
under this Agreement with respect to the Avidia Technology and/or other
intellectual property owned or Controlled by Avidia.
     2.4 Negative Covenant.
               (a) Maxygen covenants that it shall not, nor shall it cause or
authorize any Affiliate or Sublicensee to, (i) use or practice, directly or
indirectly, any Avidia Technology for any other purpose other than those
expressly permitted by this Agreement or except as permitted under the Cross
License Agreement, or (ii) make, have made, use, import, have imported, offer
for sale and/or sell Licensed Products in any manner outside the scope of the
license set forth in Section 2.1, except as may be permitted in another written
agreement entered by the Parties.
               (b) If the Field of this Agreement is the treatment and/or
prophylaxis of [****], Maxygen covenants that it shall not, nor shall it cause
or authorize any Affiliate or Sublicensee to, (i) use or practice, directly or
indirectly, any Avidia Technology licensed under this Agreement for the
treatment and/or prophylaxis of [****], except as permitted under the Cross
License Agreement or any other written agreement entered by the Parties, or
(ii) make,
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------



 



have made, use, import, have imported, offer for sale and/or sell Licensed
Products for [****], except as may be permitted in another written agreement
entered by the Parties.
     2.5 License to Avidia.
          2.5.1 License Grant. Subject to the terms and conditions of this
Agreement, Maxygen hereby grants to Avidia, and Avidia hereby accepts, a
non-exclusive, worldwide, royalty-free, fully-paid license under Maxygen’s
interest in any Patent Rights owned or Controlled by Maxygen that claim
generically Products made in the course of practicing the license set forth in
Section 2.1, solely to make, have made, use, import, have imported, offer for
sale and/or sell (a) [****] and (b) products that are not Licensed Products but
are [****].
          2.5.2 Sublicenses. Subject to Section 2.5.3, Avidia may grant and
authorize sublicenses to any of the rights granted it in Section 2.5.1. Each
such sublicense shall be in writing and consistent with the terms and conditions
of this Agreement. Promptly after the grant of any such sublicense, Avidia shall
notify Maxygen in writing of the identity of each such sublicensee and the
specific rights (by field and geographic region) granted to each such Licensee,
provided that Avidia shall have no obligation to reveal any information that is
confidential information of such sublicensee. Avidia hereto shall remain
responsible to Maxygen hereto for the performance of the financial and other
obligations of its sublicensees, including any reporting or other obligations
due to the Third Party licensor(s) of such Patent Rights.
          2.5.3 Third Party Payments. With respect to any Patent Rights subject
to Section 2.5.1, Avidia hereby agrees it will be responsible for paying any and
all amounts due to Third Parties for the grant to Avidia and/or the practice of
any such license by Avidia and its sublicensees in accordance with a schedule to
be agreed in writing by the Parties that will permit Maxygen to timely meet its
obligations to such Third Parties.
          2.5.4 No Implied Licenses. Other than those rights and licenses
expressly granted herein, no rights or licenses are granted or shall be deemed
granted under this Agreement with respect to the Maxygen Technology and/or other
intellectual property owned or Controlled by Maxygen.
ARTICLE 3 — MILESTONE PAYMENTS AND ROYALTIES
     3.1 Milestone Payments.
          3.1.1 Payments to Avidia. Within thirty (30) days following the first
occurrence of each of the events specified below with respect to each different
Licensed Product by Maxygen or its Sublicensees, Maxygen shall pay to Avidia the
following nonrefundable, non-creditable (except as provided for in Section 3.1.2
below) milestone payments:
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------



 



      Milestones   Amount
A. [****]
  $[****]
B. [****]
  $[****]
C. [****]
  $[****]
D. [****]
  $[****]
E. [****]
  $[****]
F. [****]
  $[****]

               For purposes of this Section 3.1, Licensed Products that contain
different Domain-Based Proteins shall be deemed to be different Licensed
Products.
          3.1.2 Backup Licensed Products. The payments due under Section 3.1.1
above shall be made with respect to the Licensed Products as described above.
However, the Parties understand that Maxygen may cease all development of a
particular Licensed Product (a “Discontinued Licensed Product”), and focus its
efforts on another Licensed Product that Maxygen had been developing, or with
respect to which Maxygen commences development, as an alternative to the
Discontinued Licensed Product in the event of its unsuccessful development (the
“Backup Licensed Product”). If Maxygen has made any payment with respect to such
Discontinued Licensed Product under Section 3.1.1 in respect of the achievement
of any milestone event described therein, then following the accomplishment of
that same milestone event with respect to its Backup Licensed Product, no
milestone payment shall be due hereunder in respect of such achievement. When
milestone events described in Section 3.1.1 are achieved with respect to such
Backup Licensed Product where the corresponding milestone payment amount was not
previously paid with respect to the Discontinued Licensed Product, then Maxygen
shall pay such corresponding milestone payment amount pursuant to Section 3.1.1.
          3.1.3 No Milestone Skipping. Subject to Section 3.1.2, if an event
that triggers a milestone payment pursuant to Section 3.1.1 occurs, with respect
to a particular Licensed Product, at any time prior to payment of any of the
preceding milestone payment amounts set forth in Section 3.1.1, with respect to
such Licensed Product, then Maxygen shall pay Avidia within thirty (30) days of
such event both the milestone payment amount triggered by such event and all
such unpaid preceding milestone payment amounts for such Licensed Product.
     3.2 Royalties.
          3.2.1 Royalties on Net Sales. In partial consideration for the rights
granted hereunder, Maxygen shall pay a nonrefundable, non-creditable royalty to
Avidia of [****] percent ([****]%) of aggregate Net Sales of Licensed Products
by Maxygen and its Sublicensees.
          3.2.2 Non-Royalty Sales; One Royalty. No royalty shall be payable
under Section 3.2.1 above with respect to sales of Licensed Products among
Maxygen, its Affiliates and Sublicensees for resale to bona fide independent
Third Parties, nor shall such royalty be due on Licensed Products sold or
otherwise distributed for use in clinical trials, or distributed at cost or less
for promotional use or for compassionate use. The royalty rate set forth in
Section 3.2.1
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

7



--------------------------------------------------------------------------------



 



shall apply as set forth therein regardless of the number of Valid Claims that
cover the relevant Licensed Product.
          3.2.3 Combination Licensed Products.
               (a) If Maxygen sells any Licensed Product in the form of a
combination product containing a Licensed Product and one or more
pharmaceutically active ingredients or a delivery device (whether combined in a
single formulation and/or package, as applicable, or formulated and/or packaged
separately but sold together for a single price) (a “Combination Licensed
Product”), Net Sales of such Combination Licensed Product for the purpose of
determining the royalty due to Avidia pursuant to Section 3.2.1 will be
calculated by multiplying actual Net Sales of such Combination Licensed Product
by the fraction A/(A+B) where A is the invoice price of such Licensed Product if
sold separately, and B is the total invoice price of the other active
ingredient(s) and/or the delivery device in the combination if sold separately.
               (b) If, on a country-by-country basis, such other
pharmaceutically active ingredient or ingredients or delivery device in the
Combination Licensed Product are not sold separately in such country, but the
Licensed Product component of the Combination Licensed Product is sold
separately in such country, Net Sales for the purpose of determining royalties
due to Avidia pursuant to Section 3.2.1 for the Combination Licensed Product
shall be calculated by multiplying actual Net Sales of such Combination Licensed
Product by the fraction A/C where A is the invoice price of such Licensed
Product component if sold separately, and C is the invoice price of the
Combination Licensed Product. If, on a country-by-country basis, such Licensed
Product component is not sold separately in such country, Net Sales for the
purposes of determining royalties due to Avidia pursuant to Section 3.2.1 for
the Combination Licensed Product shall be D/(D+E) where D is the fair market
value of the portion of the Combination Licensed Products that contains the
Licensed Product and E is the fair market value of the portion of the
Combination Licensed Products containing the other active ingredient(s) or
delivery device included in such Combination Licensed Product, as such fair
market values are determined in good faith by the Parties. If the Parties, after
good faith negotiation, cannot reach agreement on such fair market values under
this Section 3.2.3(b), then either Party may refer the matter for resolution by
binding short-form arbitration in accordance with Section 3.2.3(d).
               (c) If, on a country-by-country basis, such Licensed Product
component is not sold separately in such country, Net Sales for the purposes of
determining royalties due to Avidia pursuant to Section 3.2.1 for the
Combination Licensed Product shall be calculated by multiplying actual Net Sales
of such Combination Licensed Product by the fraction D/(D+E) where D is the fair
market value of the portion of the Combination Licensed Product that contains
the Licensed Product and E is the fair market value of the portion of the
Combination Licensed Product containing the other active ingredient(s) or
delivery device included in such Combination Licensed Product, as such fair
market values are determined in faith by the Parties; provided, however, that in
no event under this Section 3.2.3(c) shall such fraction be less than 2/3.
               (d) Notwithstanding the foregoing, the Parties agree that
adjuvants, excipients, toxins, PEGylation moieties (or other added generic
carbohydrates or polymers),

8



--------------------------------------------------------------------------------



 



and/or half-life extenders, unless any of the foregoing [****], shall not be
deemed to be “pharmaceutically active ingredient(s)”, the presence of which in a
Licensed Product would be deemed to create a Combination Licensed Product; the
Parties also agree that peptide domains that specifically bind a particular
molecule shall not constitute a “drug delivery device”, the presence of which in
a Licensed Product would be deemed to create a Combination Licensed Product. If
the Parties, after good faith negotiation, cannot reach agreement under this
Section 3.2.3(d), then either Party may refer the matter for resolution by
binding short-form arbitration in accordance with Section 3.2.3(e).
               (e) If the Parties do not agree upon the fair market value(s) of
the Licensed Product and/or the non-Licensed Product component(s) of any
Combination Product at issue pursuant to Section 3.2.3(b), and/or if a dispute
arises between the Parties with respect to Section 3.2.3(c), then such matters
shall be finally determined by binding arbitration pursuant to this
Section 3.2.3(e) in accordance with the Commercial Arbitration Rules of the
American Arbitration Association by [****]. For arbitration of disputes subject
to this Section 3.2.3, each Party to the arbitration shall prepare and submit
[****]. The arbitrator shall be directed that any arbitration subject to this
Section 3.2.3(e) shall be completed within [****] from the filing of notice of a
request for such arbitration. The arbitration proceedings and the decision shall
not be made public without the joint written consent of the Parties, and each
Party shall maintain the confidentiality of such proceedings and decision,
unless each Party otherwise agrees in writing; provided either Party may make
disclosures as are required to comply with applicable law or regulation. The
Parties agree that [****] decision shall be the sole, exclusive and binding
remedy between them regarding determination of the matters subject to
arbitration subject to this Section 3.2.3(e).
          3.2.4 Certain Countries. With respect to Net Sales of a particular
Licensed Product in each country of the Territory made during time periods in
which there exists no Valid Claim covering the development, manufacture,
importation, offer for sale, sale and/or use of such Licensed Product in such
country by Maxygen or its Sublicensees, then Maxygen’s obligation to pay to
Avidia royalties pursuant to Section 3.2.1 shall be reduced to a royalty rate of
[****] percent ([****]%) of aggregate Net Sales of Licensed Products by Maxygen
and its Sublicensees with respect to such country.
          3.2.5 Where Compulsory License have been Granted. If a compulsory
license is granted to a Third Party under the applicable laws of any country in
the Territory with regard to any Licensed Product, then the royalty rate payable
by Maxygen pursuant to Section 3.2.1 for sales of such Licensed Product in such
country shall be adjusted to match the royalty rate granted to such Third Party
for such country, if such rate is lower than the rate otherwise payable
hereunder, but only for so long as such compulsory lower royalty rate remains in
effect.
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

9



--------------------------------------------------------------------------------



 



          3.2.6 Third Party Payments.
               (a) In addition the other payments due to Avidia under
Sections 3.1, 3.2 and 5.3, Maxygen shall be responsible for paying [****]
amounts due to Third Parties for activities conducted by Maxygen and its
Sublicensees pursuant to any sublicenses granted by Avidia to Maxygen pursuant
to Section 2.1 in connection with its development or commercialization of the
Licensed Products, in accordance with a schedule to be agreed in writing by the
Parties that will permit Avidia to timely meet its obligations to such Third
Parties.
               (b) Maxygen shall be solely responsible for acquiring any other
licenses as it deems appropriate from Third Parties for the development and for
paying any amounts due to such Third Parties for licenses or other rights
Maxygen has acquired to develop, make, have made, use, sell, offer for sale or
import or have imported Licensed Products in the Territory.
          3.2.7 Royalty Term. The obligation of Maxygen to pay royalties under
this Section 3.2 (except for payments due pursuant to Section 3.2.6) shall
commence upon the First Commercial Sale for each Licensed Product, on a Licensed
Product-by-Licensed Product and country-by-country basis, and continue until the
later of (i) such time as there are no Valid Claims covering the manufacture,
sale or use of such Licensed Product in such country, or (ii) [****] years from
the First Commercial Sale of such Licensed Product by Maxygen and/or its
Sublicensees in such country. Notwithstanding the foregoing, if at any time the
royalty term with respect to a particular Licensed Product expires at a time at
which there is at least one claim in a pending patent application that covers
the manufacture, sale or use of such Licensed Product but is no longer deemed to
be a Valid Claim due to the priority date of such patent application, then the
royalty term shall restart at such time as such claim becomes a Valid Claim
again pursuant to Section 1.33. Such renewed royalty term shall continue until
such time as there are no Valid Claims covering the manufacture, sale or use of
such Licensed Product in such country, and is subject to further renewal
pursuant to this Section 3.2.7.
     3.3 Taxes.
          3.3.1 Payment of Tax. Avidia shall pay any and all taxes levied on
payments received pursuant to Sections 3.1 and/or 3.2. If applicable laws or
regulations require that taxes be deducted and withheld from a payment made
pursuant to Sections 3.1 and/or 3.2, Maxygen shall (i) deduct those taxes from
the payment; (ii) pay the taxes to the proper taxing authority; and (iii) within
sixty (60) days following such payment, send to Avidia evidence of the
applicable obligation together with proof of that payment.
          3.3.2 Other Taxes. Any sales taxes (e.g., consumption or value added
taxes), use taxes, transfer taxes, value added, duties and other taxes or
governmental charges assessed and required to be paid in connection with (i) the
sale of any Licensed Product by Maxygen or its Sublicensee to a Third Party, or
(ii) the transfer to Maxygen or its Affiliate or Sublicensee of any Licensed
Product manufactured by Avidia or a Third Party, shall be the sole
responsibility of Maxygen or its Sublicensee, as the case may be.
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

10



--------------------------------------------------------------------------------



 



          3.3.3 Assessment. Either Party may, at its own expense, protest any
assessment, proposed assessment, or other claim by any governmental authority
for any amount of taxes, interest or penalties or seek a tax credit, refund or
other recovery of such amounts paid if permitted to do so by law. The Parties
shall reasonably cooperate with each other in conducting any such protest or in
efforts to receive any such tax credit, refund or other recovery, including
without limitation by providing records and such additional information as may
reasonably be necessary for a Party to pursue such protest, tax credit, refund
or other recovery.
ARTICLE 4 — REPORTS; BOOKS AND RECORDS
     4.1 Royalty Reports and Payments. Commencing with the First Commercial Sale
of a Licensed Product by Maxygen or its Sublicensees, Maxygen shall make
quarterly written reports to Avidia within sixty (60) days after the end of each
calendar quarter, stating in each such report, by Licensed Products and by
country, the number, description and aggregate Net Sales in U.S. dollars of
Licensed Products sold during the calendar quarter by each of Maxygen and each
of its Sublicensees. The report shall also show (i) the calculation of Net Sales
and the royalty payments due to Avidia on such Net Sales, (ii) the amount of
taxes, if any, withheld to comply with applicable law, and (iii) the exchange
rates used in calculating the payments due Avidia, which exchange rates shall
comply with Section 4.3. Simultaneously with the delivery of each such report,
Maxygen shall pay to Avidia the total royalties, if any, due to Avidia for the
period of such report. If no royalties are due, Maxygen shall so report.
     4.2 Payment Method; Late Payments. All amounts due Avidia hereunder shall
be paid in U.S. dollars. Any payments or portions thereof due hereunder which
are not paid on the date such payments are due under this Agreement shall bear
interest per annum at a rate equal to the lesser of: (a) the prime rate as
reported by the Chase Manhattan Bank, New York (or its successor) for the due
date of such payment, plus an additional [****] percent ([****]%) per year, or
(b) the maximum rate permitted by law.
     4.3 Currency Conversion. If any currency conversion shall be required in
connection with the calculation of royalties hereunder, such conversion shall be
made using the exchange rate for conversion of the foreign currency into U.S.
Dollars, quoted for current transactions for buying U.S. dollars, as reported in
The Wall Street Journal for the last business day of the calendar quarter to
which such payment pertains.
     4.4 Blocked Currency. In each country where the local currency is blocked
and cannot be removed from the country, at the election of Avidia, royalties
accrued in that country may be paid to Avidia in such country in local currency
by deposit in a local bank designated by Avidia.
     4.5 Records; Inspection. Maxygen shall keep (and cause its Sublicensees to
keep) complete, true and accurate books of account and records for the purpose
of determining the royalty amounts payable under Section 3.2. Such books and
records shall be kept reasonably accessible for at least [****] years following
the end of the calendar quarter to which they pertain. Such records will be open
for inspection during such [****] year period by an
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

11



--------------------------------------------------------------------------------



 



independent accountant reasonably acceptable to Maxygen for the purpose of
verifying the royalty statements. Such inspections may be made no more than once
each calendar year, at reasonable times mutually agreed by Maxygen and Avidia.
Avidia’s representative or agent will be obliged to execute a reasonable
confidentiality agreement prior to commencing any such inspection. Avidia shall
bear the costs and expenses of inspections conducted under this Section 4.5
unless a variation or error producing an underpayment in royalties payable
exceeding [****] percent ([****]%) of the amount payable for the period covered
by such audit is established in the course of any such inspection, whereupon all
costs relating to the inspection shall be born by Maxygen. Maxygen shall
promptly pay to Avidia any and all unpaid amounts that are discovered in such
audits, together with interest on such unpaid amounts at the rate specified in
Section 4.2 above.
ARTICLE 5 — DILIGENCE
     5.1 Reasonable Efforts. Maxygen shall use Commercially Reasonable Efforts
to: (i) [****]. Maxygen may conduct such activities itself or through Third
Parties, at its sole discretion.
     5.2 Voluntary Cessation of Development. If Maxygen makes a decision that it
will not (itself or with a Third Party) conduct further development or
commercialization activities with respect to any Licensed Product, Maxygen shall
promptly, and in no event later than thirty (30) days after such decision, so
notify Avidia in writing. If Maxygen decides that it will not maintain any
development or commercialization activities with respect to at least one
Licensed Product for use in the Field, then upon such written notification, this
Agreement shall terminate. At the request of Avidia, the Parties shall then
engage in good faith negotiation for an agreement under which Maxygen would
grant to Avidia an exclusive, worldwide, royalty-bearing license, with the right
to grant sublicenses, under all necessary or useful intellectual property rights
owned or Controlled by Maxygen to make, have made, use, import, sell and offer
for sale Licensed Products.
     5.3 Sponsored Research. Promptly following the execution of this Agreement,
the Parties agree to use reasonable efforts to negotiate and to endeavor to
agree upon the terms of and enter into a Research Agreement pursuant to which
Maxygen would sponsor a minimum of [****] Avidia FTE (full time equivalent) for
[****] year for agreed research on the Licensed Products, at an annual FTE rate
of [****]. The terms of any such agreement, including an agreed research plan,
detailing specific activities to be conducted by Avidia, shall be reflected in a
written agreement executed between the Parties. If within sixty (60) days of the
Effective Date such a written agreement has not been entered by Maxygen and
Avidia, then in lieu of such an agreement, Maxygen shall promptly pay to Avidia
$[****] and prior to the first anniversary of the Effective Date, Maxygen shall
spend at least another $[****] on research and/or development with regard to
Licensed Products that may be performed, at Maxygen’s sole election, either
internally by Maxygen and/or on behalf of Maxygen by one or more Third Parties.
Commencing on the [****] of the Effective Date and ending on the earlier of
(a) the date that the first IND for a Licensed Product is filed in the
Territory, or (b) Maxygen notifies Avidia
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

12



--------------------------------------------------------------------------------



 



that it is terminating its license hereunder, Maxygen shall make annual
expenditures of at least [****] dollars ($[****]) per year on research and/or
development relating to the relevant Avidia Target and Licensed Products and
shall provide Avidia with written evidence that such expenditures were made. At
Maxygen’s sole discretion, such additional expenses may be incurred for
activities (y) conducted by Avidia on behalf of Maxygen, or (z) conducted by
Maxygen or by one or more Third Parties on behalf of Maxygen.
     5.4 Progress Reports. Maxygen shall provide to Avidia, within [****] days
after the end of each of the second calendar quarter and the fourth calendar
quarter of each year during the term of this Agreement, written reports
summarizing the activities performed by or on behalf of Maxygen or its
Sublicensees, and the anticipated timelines therefor, for the purpose of
updating Avidia on the anticipated timing and achievement of any of the
milestones set forth in Section 3.1.1 relevant to each Licensed Product; except
that in no event shall Maxygen be required to disclose any confidential
information of any Third Party. It is understood and agreed that such stated
goals and anticipated timelines may be subject to change by Maxygen or its
Sublicensee, as the case may be, at its sole discretion, subject only to the
diligence requirements set forth in Section 5.1 above. Maxygen shall use
reasonable efforts to provide to Avidia all material additional information that
Avidia may reasonably request from time to time regarding the status of the
anticipated timing and achievement of any of the milestones set forth in
Section 3.1.1 relevant to a Licensed Product.
ARTICLE 6 — INTELLECTUAL PROPERTY
     6.1 Patent Prosecution.
          6.1.1 Maxygen Sole Inventions. Maxygen shall be responsible for
preparing, filing, prosecuting and maintaining of any patent applications and
patents owned solely by it, worldwide in such countries as it deems appropriate,
and conducting any interferences, reexaminations, reissues, oppositions or
requests for patent term extensions relating thereto, using counsel of its
choice, at its expense.
          6.1.2 Avidia Sole Inventions.
               (a) Avidia shall be responsible for preparing, filing,
prosecuting and maintaining of the patent applications and patents owned solely
by it, worldwide in such countries as it deems appropriate, and conducting any
interferences, reexaminations, reissues, oppositions or requests for patent term
extensions relating thereto, using counsel of its choice, at its expense.
               (b) Avidia shall use reasonable efforts to obtain patent coverage
with regard to Product Patents, in at least the [****], and such other countries
as Maxygen and Avidia may agree. Avidia shall notify Maxygen of its intention to
file any such patent application, and shall provide Maxygen with copies of all
patent prosecution and maintenance documentation and correspondence so that
Maxygen shall be currently and promptly informed of the continuing
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

13



--------------------------------------------------------------------------------



 



prosecution and maintenance of patent applications and patents within the
Product Patents. Maxygen shall have the right to review and comment upon such
documentation and correspondence, as well as all specifications, claims and
responses to office actions prior to their submission to the relevant government
patent office. Avidia shall reasonably consider Maxygen’s reasonable, timely
comments on each such draft submission; provided that Maxygen shall be given a
reasonable time, in view of the relevant filing deadline or goal, within which
to provide Avidia with its comments for Avidia’s consideration. Avidia shall
keep Maxygen fully informed of the status of such patent applications and
patents. The Parties acknowledge that in order to obtain an early priority date
for a particular application, in some circumstances Avidia may need to file
patent applications prior to review by Maxygen. Maxygen shall reimburse Avidia
for the expenses incurred by Avidia with respect to the filing, prosecution and
maintenance of patents and patent applications within the Product Patents.
               (c) If at any time Avidia does not wish to file or wishes to
discontinue the prosecution or maintenance of any patent application or patent
within the Product Patents filed in any country, on a country-by-country basis,
it shall promptly give notice of such intention to Maxygen. Maxygen shall have
the right, but not the obligation, to assume responsibility for the prosecution
of any such patent applications or maintenance of any such patents in the
applicable country, at its own expense, by giving notice to Avidia of such
intention within thirty (30) days.
          6.1.3 Patent Term Extensions. If Maxygen requests that an application
be made to extend the term of a Product Patent covering a Licensed Product, then
unless such a filing would have a material adverse impact on another human
pharmaceutical product then being developed or commercialized by Avidia, the
Parties will apply to extend the patent term with respect to such Product
Patent, as provided for in the Patent Term Restoration Act or other similar laws
and regulations affording an extension or restoration of patent term in the
United States and similar laws and regulations in the other countries of the
Territory. Avidia will cooperate fully with and assist Maxygen in making all
filings for patent term extensions requested by Maxygen as described in this
Section 6.1.3, at Maxygen’s sole expense.
     6.2 Enforcement.
          6.2.1 Product Patents. If during the Term, either Party believes any
Product Patents are infringed by the activities of any Third Party, then such
Party shall notify the other Party in writing. If such alleged infringement is
in the Field, then Avidia shall have the initial right, but not the obligation,
to notify the alleged infringer of the alleged infringement, and to initiate,
prosecute and control any action with respect to such alleged infringement, by
counsel of its own choice, to secure the cessation of the infringement or to
bring suit against the alleged or threatened infringer. If Avidia fails to bring
suit as it is permitted to within [****] days after receiving written notice
from Maxygen of the alleged or threatened infringement, then Maxygen shall have
the right, but not the obligation, to bring at Maxygen’s sole expense and in
Maxygen’s sole control, suit against the alleged or threatened infringer;
provided that such action is limited only to [****]. The non-enforcing Party
shall participate and/or cooperate, at the request and expense of the enforcing
Party, in any suit brought by the enforcing Party pursuant to this
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

14



--------------------------------------------------------------------------------



 



Section 6.2.1. The non-enforcing Party may participate, in its discretion and at
its expense, in any suit brought by the enforcing Party pursuant to this
Section 6.2.1.
          6.2.2 Recoveries. Any damages or other monetary awards recovered in a
suit prosecuted by either Party pursuant to Section 6.2.1 regarding infringement
shall be applied first to reimburse the costs and expenses of the Parties in
conducting (or assisting in the conduct of) such suit (including without
limitation the internal costs and expenses specifically attributable to such
suit). Any remaining recovery shall be shared by the Parties as follows:
(a) with regard to any recovery in an action brought by Avidia, [****] percent
([****]%) to Avidia, and [****] percent ([****]%) to Maxygen; and (b) with
regard to any recovery in an action brought by Maxygen, or jointly by Avidia and
Maxygen, [****] percent ([****]%) to Avidia, and [****] percent ([****]%) to
Maxygen.
          6.2.3 No Admissions. Neither Party shall admit the unenforceability or
invalidity of any Product Patent in the course of any proceeding that it has the
right to conduct pursuant to this Section 6.2, without the advance written
consent of the other Party.
          6.2.4 Cooperation. The Party participating in any such claim, suit or
proceeding, shall keep the other Party hereto reasonably informed of the
progress of any such claim, suit or proceeding. If either Party brings any
action or proceeding as permitted under this Section 6.2, then, if required by
applicable law in order to permit the action or proceeding to go forward, the
other Party agrees to be joined as a party to such action and to give the first
Party reasonable assistance and authority to control, file and prosecute the
suit as necessary, at the expense of the first Party.
     6.3 Infringement Claims. If a Third Party asserts that Patent Rights owned
by or licensed to it are infringed by the development, manufacture, use or sale
of a Licensed Product by Maxygen or its Sublicensees during the Term, Maxygen
shall have the exclusive right and responsibility to resolve the problem raised
by the asserted infringement, whether by obtaining a license from such Third
Party, by defending against such Third Party’s claims or otherwise and shall be
solely responsible for any liabilities incurred in connection therewith pursuant
to Section 9.2 below. Avidia shall reasonably cooperate with Maxygen at
Maxygen’s expense in conducting the defense of the claim, and Maxygen shall keep
Avidia reasonably informed of all material developments in connection with any
such claim, suit or proceeding. Notwithstanding the above, Maxygen shall not
enter into any agreement that makes any admission regarding (i) wrongdoing on
the part of Avidia, or (ii) the invalidity, unenforceability or absence of
infringement of any patent claiming Avidia Technology or, without the prior
written consent of Avidia, which consent shall not be unreasonably withheld.
ARTICLE 7 — CONFIDENTIALITY
     7.1 Confidential Information. Except as expressly provided herein, the
parties agree that, for the term of this Agreement and for five (5) years
thereafter, the receiving Party shall keep completely confidential and shall not
publish or otherwise disclose and shall not use for any
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

15



--------------------------------------------------------------------------------



 



purpose except for the purposes contemplated by this Agreement any Confidential
Information furnished to it by the disclosing party hereto pursuant to this
Agreement, except that to the extent that it can be established by the receiving
Party by competent proof that such Confidential Information:
          7.1.1 was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure;
          7.1.2 was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party;
          7.1.3 became generally available to the public or otherwise part of
the public domain after its disclosure and other than through any act or
omission of the receiving Party in breach of this Agreement;
          7.1.4 was independently developed by the receiving Party without
reference to any information or materials disclosed by the disclosing Party; or
          7.1.5 was subsequently disclosed to the receiving Party, other than
under an obligation of confidentiality, by a Third Party without breach of any
legal obligation of such Third Party to the disclosing Party.
     7.2 Permitted Disclosures. Each Party hereto may disclose another’s
Confidential Information to the extent such disclosure is reasonably necessary,
in filing or prosecuting patent applications, prosecuting or defending
litigation, complying with applicable laws or regulations or otherwise
submitting information to tax or other governmental authorities, conducting
development of Licensed Products, or making a permitted sublicense or otherwise
exercising its rights hereunder, provided that if a Party is required to make
any such disclosure of another Party’s confidential information, other than
pursuant to a confidentiality agreement, it will as far as is practicable give
reasonable advance notice to the latter Party of such disclosure and, save to
the extent inappropriate in the case of patent applications, will use its
reasonable efforts to secure confidential treatment of such information prior to
its disclosure (whether through protective orders or otherwise).
     7.3 Securities and Exchange Commission. If a Party concludes in good faith
that it is required to file or register this Agreement or a notification thereof
with any governmental authority or regulatory agency, including without
limitation the U.S. Securities and Exchange Commission and the Competition
Directorate of the Commission of the European Communities, in accordance with
applicable laws and regulations, such Party may do so; provided that, it will as
far as is practicable give reasonable advance notice to the latter Party of such
disclosure and will use its reasonable efforts to secure confidential treatment
of such information prior to its disclosure (whether through protective orders
or otherwise). The other Party shall cooperate and assist such
filing/registering Party upon request of such filing/registering Party, in such
filing or notification and shall execute all documents reasonably required in
connection therewith, at the expense of the requesting Party.
     7.4 Non-Disclosure. Except to the extent required by law, each of the
Parties hereto agrees not to disclose to any Third Party the financial terms of
this Agreement without the prior

16



--------------------------------------------------------------------------------



 



written consent of each other Party hereto, except (i) [****], in each case
under circumstances that reasonably ensure the confidentiality thereof, or
(ii) as may be required by applicable law, regulation or court order; provided
that, it will as far as is practicable give reasonable advance notice to the
latter Party of such required disclosure and, save to the extent inappropriate
in the case of patent applications, will use its reasonable efforts to secure
confidential treatment of such information prior to its disclosure (whether
through protective orders or otherwise).
ARTICLE 8 — REPRESENTATIONS AND WARRANTIES
     8.1 Representations and Warranties.
          8.1.1 Avidia. Avidia represents and warrants to Maxygen as of the
Effective Date, except as set forth in the Schedule of Exceptions attached
hereto as Exhibit A, that (i) it has the full right and authority to enter into
this Agreement and, to its knowledge, grant the rights and licenses granted
herein; (ii) [****]; and (iii) it has not previously granted, and will not grant
during the term of this Agreement, any right, license or interest in or to
Avidia Technology or the Licensed Products which is in conflict with the
licenses granted under this Agreement.
          8.1.2 Maxygen. Maxygen represents and warrants to Avidia that it has
the full right and authority to enter into this Agreement and to perform its
obligations under this Agreement.
     8.2 Disclaimer of Warranties. AVIDIA AND MAXYGEN EACH EXPRESSLY DISCLAIMS
ANY WARRANTIES OR CONDITIONS, EXPRESS, IMPLIED, WRITTEN, ORAL, STATUTORY OR
OTHERWISE, WITH RESPECT TO THE CONFIDENTIAL INFORMATION, LICENSED PRODUCTS
AND/OR AVIDIA TECHNOLOGY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND VALIDITY,
ENFORCEABILITY, OR NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES (EXCEPT [****]).
ARTICLE 9 — INDEMNIFICATION
     9.1 Avidia. Avidia shall indemnify, defend and hold harmless Maxygen and
its Affiliates and Sublicensees and their respective employees, agents, officers
and directors (each a “Maxygen Indemnitee”) from and against any claims, actions
or suits by a Third Party (including, without limitation, product liability and
environmental claims) resulting in any liabilities, damages, settlements,
claims, penalties, fines, and reasonable costs or reasonable expenses
(including, without limitation, reasonable attorneys’ fees and other expenses of
litigation) arising out of or resulting from (i) a breach of any of the
representations or warranties of Avidia in Section 8.1.1, or (ii) the research,
manufacture, development, clinical testing, importation, distribution,
marketing, offer for sale, sale or use of any Licensed Products and/or Products
pursuant to Section 2.5 by or on behalf of Avidia or its Affiliates or
sublicensees
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

17



--------------------------------------------------------------------------------



 



(including without limitation, product liability claims), except to the extent
caused by the gross negligence or willful misconduct of Maxygen.
     9.2 Maxygen. Maxygen shall indemnify, defend and hold harmless Avidia and
its Affiliates and Sublicensees and their respective employees, agents, officers
and directors (each a “Avidia Indemnitee”) from and against any claims, actions
or suits by a Third Party (including, without limitation, product liability and
environmental claims) resulting in any liabilities, damages, settlements,
claims, penalties, fines, and reasonable costs or reasonable expenses
(including, without limitation, reasonable attorneys’ fees and other expenses of
litigation) arising out of or resulting from (i) a breach of Maxygen’s
representations and warranties in Section 8.1.2, or (ii) the research,
manufacture, development, clinical testing, importation, distribution,
marketing, offer for sale, sale or use of any Licensed Products by or on behalf
of Maxygen or its Affiliates or Sublicensees (including without limitation,
product liability claims), except to the extent caused by the gross negligence
or willful misconduct of Avidia.
     9.3 Procedure. An Indemnitee that intends to claim indemnification from a
Party under this Article 9 shall [****].
ARTICLE 10 — TERM AND TERMINATION
     10.1 Term. This Agreement shall be effective as of the Effective Date and,
unless otherwise terminated earlier pursuant to the other provisions of this
Article 10, shall continue in full force and effect on a Licensed
Product-by-Licensed Product and country-by-country basis until the date Maxygen
and its Affiliates and Sublicensees has no remaining royalty obligations
hereunder for such Licensed Products in such country and no possibility of
renewed royalty obligations on account of claims in pending patent applications
no longer qualifying as Valid Claims. Thereafter, the licenses granted by Avidia
under Section 2.1 shall be fully paid, non-exclusive and perpetual, subject to
Maxygen’s continued compliance with all provisions that survive expiration of
this Agreement.
     10.2 Termination for Cause. Either Party may terminate this Agreement in
the event the other Party has materially breached or defaulted in the
performance of any of its obligations hereunder, and such default has continued,
after written notice thereof (which notice reasonably describes the events or
circumstances related to the alleged breach or default) was received by the
breaching Party from the nonbreaching Party, for [****] days thereof for
non-payment by Maxygen or ninety (90) days thereof for any other breach. The
non-breaching Party shall have the right to terminate this Agreement at the end
of such period unless the breaching Party has cured any such breach or default
prior to the expiration of such period.
     10.3 Termination for Insolvency. If voluntary or involuntary proceedings by
or against a Party are instituted, or if a Party otherwise seeks relief, under
bankruptcy, insolvency or similar law, or a receiver or custodian is appointed
for such party, or proceedings are instituted by or against such Party for
corporate reorganization or the dissolution of such party, which proceedings, if
involuntary, shall not have been dismissed within [****] days after the date of
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

18



--------------------------------------------------------------------------------



 



filing, or if such Party makes an assignment for the benefit of creditors, or
substantially all of the assets of such Party are seized or attached and not
released within [****] days thereafter, the other Party may immediately
terminate this Agreement effective upon notice of such termination.
     10.4 Permissive Termination. Maxygen may terminate this Agreement in whole,
or in part on a Licensed-Product-by-Licensed-Product basis, upon at least thirty
(30) days written notice of such termination to Avidia. Termination of this
Agreement in whole pursuant to this Section 10.4 shall be subject to the terms
of Section 5.2.
     10.5 Effect of Breach or Termination.
          10.5.1 Accrued Rights and Obligations. Termination of this Agreement
for any reason shall not release any Party hereto from any liability which, at
the time of such termination, has already accrued to the other Party or which is
attributable to a period prior to such termination, nor preclude either Party
from pursuing any rights and remedies it may have hereunder or at law or in
equity which accrued or are based upon any event occurring prior to such
termination.
          10.5.2 Return of Confidential Information. Upon the expiration or
termination of this Agreement, Maxygen and Avidia shall promptly return to the
other Party all Confidential Information received from the other Party except
one copy of written and graphic materials (in hard copy or electronic form)
which may be retained for archival purposes.
          10.5.3 Licenses. The licenses granted to Maxygen herein shall
terminate in the event of any termination of this Agreement if either Party
properly terminates this Agreement pursuant to Section 10.2 or 10.3 or if
Maxygen terminates this Agreement in its entirety pursuant to 10.4.
          10.5.4 Sublicenses. In the event of any termination of this Agreement,
any sublicense granted by Maxygen shall remain in force and effect and be
assigned by Maxygen to Avidia, if and only if such Sublicensee is not in breach
of the its obligations under the sublicense agreement; provided the financial
obligations of any such Sublicensee shall be limited to the amounts Maxygen is
obligated to pay to Avidia for the activities of such Sublicensee under this
Agreement.
          10.5.5 Stock on Hand. In the event this Agreement is terminated for
any reason other than Maxygen’s termination pursuant to Section 10.4, until
[****] months after the effective date of such a termination, Maxygen and its
Sublicensees shall have the right to sell or otherwise dispose of the stock of
any Licensed Products in the possession of Maxygen or its Sublicensees at the
time of notice of such termination, subject to Articles 3 and 4.
     10.6 Covenant. The covenant in Section 2.4 shall survive in the event of an
expiration of this Agreement following the payment of all royalties due under
the Agreement but not in the
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

19



--------------------------------------------------------------------------------



 



event of any termination of the Agreement pursuant to Sections 10.2, 10.3 or
10.4, solely with respect to the termination of this Agreement in whole.
     10.7 Survival. Sections 2.5 (subject to any and all ongoing payment
obligations to Third Parties, and if the agreement has not been terminated
pursuant to Section 10.2 or 10.3), 3.1 (as to pre-termination events), 3.2 (as
to pre-termination sales and sales subject to Section 10.5.5), 3.3, the last
sentence of 5.2, 6.1, 6.2 (as to pre-termination enforcement actions only), 6.3,
8.2, 10.4 and 10.5, 10.6 and Articles 1, 4 (as to pre-termination sales and
sales subject to Section 10.5.5), 7, 9, 11 and 12 shall survive the expiration
or termination of this Agreement for any reason.
ARTICLE 11 — DISPUTE RESOLUTION
     11.1 Mediation. If a dispute arises out of or relates to this Agreement, or
the breach thereof, the Parties agree first to try in good faith to settle the
dispute by negotiation and escalation to senior representatives within their
respective organizations.
     11.2 Jurisdiction; Venue. Each Party hereby irrevocably consents to the
personal jurisdiction of and exclusive venue before the U.S. district court for
the Northern District of the State of California (and the California Superior
Courts for San Mateo and Santa Clara counties), and hereby waives all defenses
such Party may have to the personal jurisdiction of and/or venue before such
courts.
ARTICLE 12 — MISCELLANEOUS
     12.1 Governing Law. This Agreement and any dispute arising from the
performance or any breach hereof, including without limitation any arbitration
under Section 3.2.3(d), shall be governed by and construed in accordance with
the laws of the State of California, without reference to conflicts of laws
principles of that State or of any other jurisdiction. Notwithstanding the
foregoing, the interpretation and enforcement of Section 3.2.3(d) shall be
governed by the United States Arbitration Act.
     12.2 Waiver. Neither Party may waive or release any of its rights or
interests in this Agreement except in writing. The failure of either Party to
assert a right hereunder or to insist upon compliance with any term or condition
of this Agreement shall not constitute a waiver of that right or excuse a
similar subsequent failure to perform any such term or condition.
     12.3 Assignment. This Agreement shall not be assignable by either Party to
any third party hereto without the written consent of the other Party, which
consent shall not be unreasonably withheld; provided either Party may assign
this Agreement, without such consent, to (i) an Affiliate of such Party; or
(ii) an entity that acquires all or substantially all of the business or assets
of such Party to which this Agreement pertains, whether by merger,
reorganization, acquisition, sale or otherwise. The terms and conditions of this
Agreement shall be binding on and inure to the benefit of the permitted
successors and assigns of the Parties. Any assignment not satisfying the
foregoing shall be null and void.
     12.4 Notices. Any notices, requests and other communications hereunder
shall be in writing and shall be personally delivered or sent by international
express delivery service,

20



--------------------------------------------------------------------------------



 



registered or certified mail, return receipt requested, postage prepaid, in each
case to the respective address specified below, or such other address as may be
specified in writing to the other Party hereto:

             
 
  Maxygen:   Maxygen, Inc.    
 
      515 Galveston Drive    
 
      Redwood City, CA 94063    
 
      Attn: General Counsel    
 
           
 
  Avidia:   Avidia Research Institute    
 
           
 
           
 
           
 
           
 
           
 
           
 
      Attn:                                             

     12.5 Force Majeure. Neither Party shall be liable to the other for failure
or delay in the performance of any of its obligations under this Agreement for
the time and to the extent such failure or delay is caused by earthquake, riot,
civil commotion, war, hostilities between nations, governmental law, order or
regulation, embargo, action by the government or any agency thereof, act of God,
storm, fire, accident, labor dispute or strike, sabotage, explosion or other
similar or different contingencies, in each case, beyond the reasonable control
of the respective Party. The party affected by Force Majeure shall provide the
other Party with full particulars thereof as soon as it becomes aware of the
same (including its best estimate of the likely extent and duration of the
interference with its activities), and will use reasonable efforts to overcome
the difficulties created thereby and to resume performance of its obligations as
soon as practicable. Notwithstanding the foregoing, the milestone payments and
royalty payments hereunder shall not be delayed by the payer because of a Force
Majeure affecting the payer, unless such Force Majeure specifically precludes
the payment process.
     12.6 Independent Contractors. The Parties agree that the relationship of
Maxygen and Avidia established by this Agreement is that of independent
contractors. Furthermore, the Parties agree that this Agreement does not, is not
intended to, and shall not be construed to, establish a partnership or joint
venture, and nor shall this Agreement create or establish an employment, agency
or any other relationship. Neither Party shall have any right, power or
authority, nor shall they represent themselves as having any authority to
assume, create or incur any expense, liability or obligation, express or
implied, on behalf of the other Party, or otherwise act as an agent for the
other Party for any purpose.
     12.7 Advice of Counsel. Avidia and Maxygen each acknowledges and agrees
that this Agreement shall not be deemed to have been drafted by one Party or
another and will be construed accordingly.
     12.8 Patent Marking. Maxygen agrees to mark and have its Affiliates and
Sublicensees mark all Licensed Products they sell or distribute pursuant to this
Agreement in accordance with the applicable statute or regulations in the
country or countries of manufacture and/or sale thereof.

21



--------------------------------------------------------------------------------



 



     12.9 Other Obligations. Except as expressly provided in this Agreement or
as separately agreed upon in writing between Avidia and Maxygen, each Party
shall bear its own costs incurred in connection with the implementation of the
obligations under this Agreement.
     12.10 Severability. In the event that any provisions of this Agreement are
determined to be invalid or unenforceable by a court of competent jurisdiction,
the remainder of the Agreement shall remain in full force and effect without
said provision. The Parties shall in good faith negotiate a substitute clause
for any provision declared invalid or unenforceable, which shall most nearly
approximate the intent of the Parties in entering this Agreement; provided, if
the Parties are unable to agree on such a substitute clause and the deletion of
the provision held invalid or unenforceable would produce material adverse
financial consequences for one Party, such Party shall have the right to
terminate the Agreement with one hundred eighty (180) days notice.
     12.11 Further Assurances. At any time or from time to time on and after the
date of this Agreement, either Party shall at the request of the other party
(i) deliver to the requesting party such records, data or other documents
consistent with the provisions of this Agreement, (ii) execute, and deliver or
cause to be delivered, all such consents, documents or further instruments of
assignment, transfer or license, and (iii) take or cause to be taken all such
actions, as the requesting Party may reasonably deem necessary or desirable in
order for the requesting Party to obtain the full benefits of this Agreement and
the transactions contemplated hereby.
     12.12 Export Laws. Notwithstanding anything to the contrary contained
herein, all obligations of Avidia and Maxygen are subject to prior compliance
with United States export regulations and such other United States laws and
regulations as may be applicable, and to obtaining all necessary approvals
required by the applicable agencies of the government of the United States.
Avidia and Maxygen, respectively, shall each use its best efforts to obtain such
approvals for its own activities. Each party shall cooperate with the other
Party and shall provide assistance to the other party as reasonably necessary to
obtain any required approvals.
     12.13 LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER
OR ANY THIRD PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT
DAMAGES (INCLUDING, WITHOUT LIMITATION, LOST PROFITS) ARISING OUT OF ANY
PERFORMANCE OF THIS AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF LIABILITY,
UNLESS SUCH DAMAGES ARISE FROM [****].
     12.14 Entire Agreement; Amendment. This Agreement, together with the
attached Exhibits which are incorporated herein by reference, constitutes the
entire agreement between the Parties with respect to the subject matter hereof,
and supersedes and cancels all prior or contemporaneous understandings or
agreements, whether written or oral, between Maxygen and Avidia with respect to
such subject matter, except that certain Cross License Agreement entered by the
Parties dated June 30, 2003, which shall survive according to its terms. This
Agreement can only be amended or modified with a written document signed by both
Parties.
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

22



--------------------------------------------------------------------------------



 



     12.15 Headings. The captions to the several Sections and Articles hereof
are not a part of this Agreement, but are included merely for convenience of
reference only and shall not affect its meaning or interpretation.
     12.16 Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed an original and which together shall constitute
one instrument.
     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
duly executed by their authorized representatives as of the Effective Date.

              MAXYGEN, INC.   AVIDIA RESEARCH INSTITUTE
 
           
By:
      By:    
 
           
Name:
      Name:    
 
           
Title:
      Title:    
 
           

23



--------------------------------------------------------------------------------



 



Exhibit A
Schedule of Exceptions

24



--------------------------------------------------------------------------------



 



EXHIBIT K
Reserved Therapeutic Product Criteria

A.   General Principles. Whether a particular Domain-Based Protein is a Reserved
Therapeutic Product will be determined with reference to the criteria in this
Exhibit K. It is the intent of the Parties that such determination will be based
on (1) the [****], as assessed in an assay agreed by the Parties, and (2) the
[****], as assessed in an assay agreed by the Parties. Reserved Therapeutic
Products are those that both (1) [****]; and (2) [****]. A single assay may be
adequate to demonstrate [****].       The assays expressly listed in this
Exhibit for a particular Reserved Therapeutic Product (i.e., in Section B.4 and
C below) have been agreed to by the Parties.

B.   [****] Assays. Assays for [****] will measure [****]. Several types of
[****] assays are described below.

  1.   [****]     2.   [****].     3.   [****]     4.   Assays demonstrating
[****] are illustrated below with regard to assays for assessing the [****].

  a.   [****]     b.   [****]     c.   [****]

C.   [****] Assays. Assays for [****] will measure [****]. [****] of an agonist
in the applicable assay that is [****]. [****] of an antagonist in the
applicable assay that results in [****].

  1.   [****]

  a.   [****]: [****]1

  2.   [****]

  a.   [****]: [****]

 

1   By way of example and without illustration, if a [****].   *   Certain
information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



  3.   [****]

  a.   [****]: [****]

  4.   Agonists of any [****]

  a.   [****]:

  A.   [****]; or     B.   [****]; or     C.   [****].

  5.   Antagonists of any [****]

  a.   [****]: [****]     b.   Assay:

  A.   [****]     B.   [****]     C.   [****]

  6.   Antagonists of [****]

  a.   [****]: [****]

  7.   Agonists or antagonists of [****]

  a.   Agonist [****]: [****]     b.   Antagonist [****]: [****]

  8.   Agonists or antagonist of a [****]

  a.   Agonist [****]: [****]     b.   Antagonist [****]: [****]

  9.   Agonists or Antagonists of [****]

  a.   Agonist [****]: [****]

 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



  b.   Antagonist [****]: [****]

  10.   Agonists or Antagonists of [****]

  a.   Agonist [****]: [****]     b.   Antagonist [****]: [****]

  11.   Agonists or antagonists of [****]

  a.   Agonist [****]: [****]     b.   Antagonist [****]: [****]

  12.   Agonists or antagonists of [****]

  a.   Agonist [****]: [****]     b.   Antagonist [****]: [****]

 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



EXHIBIT L
Software

1.   [****]   2.   [****]   3.   [****]   4.   [****]   5.   [****]

All the foregoing are copyrighted by Maxygen.
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

